 



Exhibit 10.1

Execution Copy

CREDIT AGREEMENT

among

BAKER HUGHES INCORPORATED
as Borrower,

JPMORGAN CHASE BANK, N.A.
as Administrative Agent,

BANK OF AMERICA, N.A.
THE BANK OF TOKYO-MITSUBISHI, LTD., HOUSTON AGENCY
BARCLAYS BANK PLC AND
CITIBANK, N.A.,
as Co-Syndication Agents,

ABN AMRO BANK N.V.,
as Documentation Agent,

AND

THE LENDERS IDENTIFIED HEREIN,

DATED AS OF JULY 7, 2005

J.P. MORGAN SECURITIES INC.,
As Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
  ARTICLE I        
 
  DEFINITIONS AND ACCOUNTING TERMS        
 
           
Section 1.01
  Definitions     5  
Section 1.02
  Interpretive Provisions     20  
Section 1.03
  Accounting Terms/Calculation of Financial Covenants     20  
Section 1.04
  Time     21  
Section 1.05
  References to Agreements and Requirement of Laws     21  
Section 1.06
  Letter of Credit Amounts     21  
 
           
 
  ARTICLE II        
 
  COMMITMENTS AND LOANS        
 
           
Section 2.01
  Loans     21  
Section 2.02
  Method of Borrowing for Loans     22  
Section 2.03
  Funding of Loans     22  
Section 2.04
  Letters of Credit     22  
Section 2.05
  Continuations and Conversions     26  
Section 2.06
  Minimum Amounts     26  
Section 2.07
  Notes     27  
Section 2.08
  Reduction of Committed Amount     27  
Section 2.09
  Increase in Committed Amount     27  
Section 2.10
  Extension of Maturity Date     29  
Section 2.11
  Replacement of Lenders     30  
 
           
 
  ARTICLE III        
 
  PAYMENTS        
 
           
Section 3.01
  Interest     30  
Section 3.02
  Prepayments     30  
Section 3.03
  Payment in Full at Maturity     31  
Section 3.04
  Fees     31  
Section 3.05
  Payments Generally     32  
Section 3.06
  Computations of Interest and Fees     34  
Section 3.07
  Evidence of Debt     34  
Section 3.08
  Pro Rata Treatment     35  
Section 3.09
  Sharing of Payments     35  
 
           
 
  ARTICLE IV        
 
  TAXES, YIELD PROTECTION AND ILLEGALITY        
 
           
Section 4.01
  Taxes     36  
Section 4.02
  Illegality     39  
Section 4.03
  Inability to Determine Eurodollar Rate     39  
Section 4.04
  Increased Cost and Reduced Return; Capital Adequacy     39  
Section 4.05
  Funding Losses     40  
Section 4.06
  Requests for Compensation     40  
Section 4.07
  Survival     40  

i



--------------------------------------------------------------------------------



 



                      Page
 
  ARTICLE V        
 
  CONDITIONS PRECEDENT        
 
           
Section 5.01
  Closing Conditions     41  
Section 5.02
  Conditions to Loans     42  
 
           
 
  ARTICLE VI        
 
  REPRESENTATIONS AND WARRANTIES        
 
           
Section 6.01
  Organization and Good Standing     43  
Section 6.02
  Due Authorization     43  
Section 6.03
  No Conflicts     43  
Section 6.04
  Consents     44  
Section 6.05
  Enforceable Obligations     44  
Section 6.06
  Financial Condition     44  
Section 6.07
  No Default     44  
Section 6.08
  Litigation     44  
Section 6.09
  Taxes     45  
Section 6.10
  Compliance with Law     45  
Section 6.11
  ERISA.     45  
Section 6.12
  Use of Proceeds; Margin Stock     46  
Section 6.13
  Government Regulation     46  
Section 6.14
  Solvency     46  
Section 6.15
  Disclosure     46  
Section 6.16
  Environmental Matters     46  
Section 6.17
  Insurance     47  
 
           
 
  ARTICLE VII        
 
  AFFIRMATIVE COVENANTS        
 
           
Section 7.01
  Information Covenants     47  
Section 7.02
  Funded Indebtedness-to-Capitalization     49  
Section 7.03
  Preservation of Existence and Franchises     49  
Section 7.04
  Books and Records     49  
Section 7.05
  Compliance with Law     49  
Section 7.06
  Payment of Taxes and Other Indebtedness     50  
Section 7.07
  Insurance     50  
Section 7.08
  Use of Proceeds     50  
Section 7.09
  Audits/Inspections     50  
 
           
 
  ARTICLE VIII        
 
  NEGATIVE COVENANTS        
 
           
Section 8.01
  Nature of Business     51  
Section 8.02
  Fundamental Changes     51  
Section 8.03
  Affiliate Transactions     51  
Section 8.04
  Liens     51  
Section 8.05
  Burdensome Agreements     52  
Section 8.06
  Subsidiary Indebtedness     52  
 
           
 
  ARTICLE IX        
 
  EVENTS OF DEFAULT        

ii



--------------------------------------------------------------------------------



 



                      Page
Section 9.01
  Events of Default     53  
Section 9.02
  Acceleration; Remedies     55  
Section 9.03
  Allocation of Payments After Event of Default     56  
 
           
 
  ARTICLE X        
 
  AGENCY PROVISIONS        
 
           
Section 10.01
  Appointment and Authorization of the Administrative Agent     57  
Section 10.02
  Delegation of Duties     58  
Section 10.03
  Liability Of Agents     58  
Section 10.04
  Reliance by Administrative Agent     58  
Section 10.05
  Notice of Default     59  
Section 10.06
  Credit Decision; Disclosure of Information by the Administrative Agent     59
 
Section 10.07
  Indemnification of the Administrative Agent     60  
Section 10.08
  Administrative Agent in its Individual Capacity     60  
Section 10.09
  Successor Administrative Agent     60  
Section 10.10
  Administrative Agent May File Proofs of Claim     61  
Section 10.11
  Other Agents, Arrangers and Managers     62  
 
           
 
  ARTICLE XI        
 
  MISCELLANEOUS        
 
           
Section 11.01
  Notices and Other Communications; Facsimile Copies     62  
Section 11.02
  Right of Set-Off     63  
Section 11.03
  Benefit of Agreement     64  
Section 11.04
  No Waiver; Remedies Cumulative     67  
Section 11.05
  Attorney Costs, Expenses, Taxes and Indemnification by Borrower     67  
Section 11.06
  Amendments, Waivers and Consents     68  
Section 11.07
  Counterparts     70  
Section 11.08
  Survival of Indemnification and Representations and Warranties     70  
Section 11.09
  Governing Law; Venue     70  
Section 11.10
  Waiver of Jury Trial; Waiver of Consequential and Punitive Damages     71  
Section 11.11
  Severability     71  
Section 11.12
  Further Assurances     71  
Section 11.13
  Entirety     71  
Section 11.14
  Binding Effect; Continuing Agreement     71  
Section 11.15
  Confidentiality     72  
Section 11.16
  Entire Agreement     72  
Section 11.17
  USA Patriot Act Notice     73  

iii



--------------------------------------------------------------------------------



 



     
EXHIBITS
   
 
   
Exhibit 2.02
  Form of Notice of Borrowing
Exhibit 2.05
  Form of Notice of Continuation/Conversion
Exhibit 2.07
  Form of Note
Exhibit 2.09
  Form of Notice of Committed Amount Increase
Exhibit 7.01(c)
  Form of Officer’s Certificate
Exhibit 11.03(b)
  Form of Assignment and Assumption
 
   
SCHEDULES
   
 
   
Schedule 1.01(a)
  Commitments/Pro Rata Shares
Schedule 1.01(b)
  Existing Credit Agreement
Schedule 1.01(c)
  Significant Subsidiaries
Schedule 8.06
  Subsidiary Indebtedness
Schedule 11.01
  Notice Information

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     THIS CREDIT AGREEMENT (this “Credit Agreement”), dated as of July 7, 2005,
is entered into among Baker Hughes Incorporated, a Delaware corporation (the
“Borrower”), the Lenders (as defined below), Bank of America, N.A., The Bank of
Tokyo-Mitsubishi, Ltd, Houston Agency, Barclays Bank PLC and Citibank, N.A., as
Co-Syndication Agents, ABN AMRO Bank N.V., as Documentation Agent and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”).

RECITALS

     WHEREAS, the Borrower has requested that the Lenders provide a revolving
credit facility in an aggregate amount up to $500 million; and

     WHEREAS, the Lenders have agreed to provide the requested $500 million
revolving credit facility upon and subject to the terms and conditions set forth
herein.

     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

     Section 1.01 Definitions.

     As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:

     “Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans.

     “Administrative Agent” means JPMorgan or any successor administrative agent
appointed pursuant to Section 10.09.

     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.01, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

     “Administrative Fees” has the meaning set forth in Section 3.04(d).

     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

     “Affiliate” of any Person means (a) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person or (b) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with

5



--------------------------------------------------------------------------------



 



such Person. As used herein, the term “control” means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.

     “Applicable Percentage” means the appropriate applicable percentages for
Eurodollar Rate Loans, Letters of Credit and Commitment Fees, in each case,
corresponding to the Debt Rating of the Borrower in effect from time to time as
described below:

                      Applicable             Percentage             for  
Applicable         Eurodollar   Percentage         Rate Loans   for Pricing    
  and Letters   Commitment Level   Debt Rating (S&P and Fitch/Moody’s/DBRS)   Of
Credit   Fees
I
  > A+/A1/A (high)   0.20%   0.055%
II
  A/A2/A   0.25%   0.060%
III
  A-/A3/A (low)   0.30%   0.070%
IV
  BBB+/Baa1/BBB (high)   0.40%   0.090%
V
  BBB/Baa2/BBB   0.50%   0.110%
VI
  < BBB-/Baa3 /BBB (low)   0.75%   0.175%

     The Applicable Percentage for Eurodollar Loans, Letters of Credit and
Commitment Fees shall be determined and adjusted on the date (each a
“Calculation Date”) one Business Day after the date on which the Borrower’s Debt
Rating is upgraded or downgraded in a manner which requires a change in the then
applicable Pricing Level set forth above. The Applicable Percentage will be
based on the two highest Debt Ratings. If fewer than two of the rating agencies
referenced in the definition of “Debt Rating” have a Debt Rating in effect, then
those rating agencies not having a Debt Rating in effect shall be deemed to have
established a Debt Rating in Pricing Level VI. If the two highest Debt Ratings
established or deemed to have been established fall within different Pricing
Levels, the Applicable Percentage shall be based on the higher of the two
highest Debt Ratings, unless one of the two highest Debt Ratings is two or more
Pricing Levels lower than the other, in which case the Applicable Percentage
shall be determined by reference to the Pricing Level next below that of the
higher of the two highest Debt Ratings. Each Applicable Percentage shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Percentage shall be applicable to all existing
Eurodollar Loans and Letters of Credit as well as any new Eurodollar Loans made
and Letters of Credit issued.

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

6



--------------------------------------------------------------------------------



 



     “Arranger” means J.P. Morgan Securities Inc., together with its successors
and/or assigns.

     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit 11.03(b).

     “Attorney Costs” means all reasonable fees, expenses and disbursements of
any law firm or other external counsel.

     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

     “Base Rate” means, for any day, a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Lender’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

     “Base Rate Loan” means a Loan which bears interest based on the Base Rate.

     “Borrower” has the meaning set forth in the preamble hereof.

     “Borrower Obligations” means, without duplication, all of the obligations
of the Borrower to the Lenders, whenever arising, under this Credit Agreement,
the Notes or any of the other Credit Documents.

     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

     “Business Day” means any day other than a Saturday, a Sunday, or other day
on which commercial banks are authorized to close under the laws of, or are in
fact closed in New York, New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Loans, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank market.

     “Calculation Date” has the meaning set forth in the definition of
Applicable Percentage.

     “Capital Stock” means (a) in the case of a corporation, all classes of
capital stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of the assets of, the issuing Person, including, in each case,
all warrants, rights or options to purchase any of the foregoing.

7



--------------------------------------------------------------------------------



 



     “Change of Control” means, with respect to any Person, an event or series
of events by which:

     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of such Person entitled to vote for members of
the board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

     “CI Lender” has the meaning set forth in Section 2.09(a).

     “Closing Date” means the date hereof.

     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder, as amended, modified, replaced or succeeded
from time to time.

     “Commitment” means, with respect to each Lender, the commitment of such
Lender to (a) make its Pro Rata Share of Loans to the Borrower and (b) purchase
participations in Letters of Credit, in an aggregate amount up to the amount set
forth in Schedule 1.01(a), as it may be adjusted from time to time pursuant
(i) to assignment in accordance with Section 11.03(b), (ii) an increase in the
Committed Amount pursuant to Section 2.09 or (iii) a reduction in the Committed
Amount pursuant to Section 2.08 and “Commitments” means the aggregate of each
such Commitment.

8



--------------------------------------------------------------------------------



 



     “Committed Amount” means Five Hundred Million Dollars ($500,000,000), as
such amount may be otherwise increased in accordance with Section 2.09 or
reduced in accordance with Section 2.08.

     “Committed Amount Increase” has the meaning set forth in Section 2.09(a).

     “Committed Amount Increase Effective Date” has the meaning set forth in
Section 2.09(b).

     “Commitment Fees” has the meaning set forth in Section 3.04(a).

     “Consenting Lenders” has the meaning set forth in Section 2.10(b).

     “Contingent Obligations” means, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing any
Indebtedness of any other Person in any manner, whether direct or indirect, and
including without limitation any obligation, whether or not contingent, (a) to
purchase any such Indebtedness or other obligation or any property constituting
security therefor, (b) to advance or provide funds or other support for the
payment or purchase of such Indebtedness or obligation or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including, without limitation, maintenance agreements, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof. The
amount of any Contingent Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Contingent Obligation is made.

     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

     “Credit Agreement” has the meaning set forth in the Preamble hereof.

     “Credit Documents” means this Credit Agreement, the Notes, any Notice of
Borrowing, any Notice of Continuation/Conversion and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.

     “Credit Exposure” has the meaning set forth in the definition of “Required
Lenders.”

     “DBRS” means Dominion Bond Rating Service and its successors.

     “Debt Rating” means the long-term senior unsecured, non-credit enhanced
debt rating of the Borrower from S&P, Moody’s, DBRS and Fitch.

9



--------------------------------------------------------------------------------



 



     “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

     “Default” means any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

     “Default Rate” means an interest rate equal to two percent (2%) plus the
rate that otherwise would be applicable (or if no rate is applicable, the Base
Rate plus two percent (2%) per annum).

     “Defaulting Lender” means, at any time, any Lender that, (a) has failed to
make a Loan or purchase or fund a Participation Interest (but only for so long
as such Loan is not made or such Participation Interest is not purchased or
funded or is the subject of a good faith dispute), (b) has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Credit Agreement (but only for so long as such amount has not been
repaid or is the subject of a good faith dispute) or (c) has been deemed
insolvent or has become subject to a bankruptcy or insolvency proceeding or to a
receiver, trustee or similar official.

     “Dollars” and “$” means dollars in lawful currency of the United States of
America.

     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person approved by the Administrative
Agent and the Borrower (such approval not to be unreasonably withheld or
delayed); provided that (i) the Borrower’s consent is not required during the
existence and continuation of a Default or an Event of Default, (ii) approval by
the Borrower shall be deemed given if no objection is received by the assigning
Lender and the Administrative Agent from the Borrower within five Business Days
after notice of such proposed assignment has been delivered to the Borrower and
(iii) neither the Borrower nor any Subsidiary or Affiliate of the Borrower shall
qualify as an Eligible Assignee.

     “Environmental Laws” means any legal requirement of any Governmental
Authority pertaining to (a) the protection of health, safety and the indoor or
outdoor environment, (b) the conservation, management, or use of natural
resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC

10



--------------------------------------------------------------------------------



 



651 et seq., Oil Pollution Act of 1990, 33 USC 2701 et seq., Emergency Planning
and Community Right-to-Know Act of 1986, 42 USC 11001 et seq., National
Environmental Policy Act of 1969, 42 USC 4321 et seq., Safe Drinking Water Act
of 1974, as amended, 42 USC 300(f) et seq., any analogous implementing or
successor law, and any amendment, rule, regulation, order, or directive issued
thereunder.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to Sections of ERISA shall be construed also to refer to any
successor sections.

     “ERISA Affiliate” means an entity, whether or not incorporated, which is
under common control with the Borrower or any of its Subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes the Borrower or any of its Subsidiaries and which is treated as a
single employer under Sections 414(b), (c), (m), or (o) of the Code.

     “ERISA Event” has the meaning set forth in Section 9.01(g).

     “Eurodollar Loan” means a Loan bearing interest at the Adjusted Eurodollar
Rate.

     “Eurodollar Base Rate” means, for any Interest Period:

     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period; or

     (b) if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period; or

     (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London branch to
major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

     “Eurodollar Rate” means, with respect to any Eurodollar Loan, for the
Interest Period applicable thereto, a rate per annum determined pursuant to the
following formula:

11



--------------------------------------------------------------------------------



 



         
“Eurodollar Rate”
  =   Eurodollar Base Rate
 
       
 
      1 — Eurodollar Reserve Percentage

     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day applicable to the Administrative Agent
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

     “Event of Default” has the meaning set forth in Section 9.01.

     “Extension Effective Date” has the meaning set forth in Section 2.10(b).

     “Existing Credit Agreement” means that credit agreement set forth on
Schedule 1.01(b) hereto.

     “Federal Funds Rate” means for any day the rate per annum (rounded upward
to the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.

     “Fee Letter” means that certain letter agreement, dated as of June 1, 2005,
among the Borrower, JPMorgan and the Arranger, as amended, modified,
supplemented or restated from time to time.

     “Financial Officer” means any of the chief financial officer, the
treasurer, any assistant treasurer or the controller of the Borrower.

     “Fitch” means Fitch Ratings and its successors.

     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     “Funded Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all Contingent Obligations of
such Person with respect to Funded Indebtedness of another

12



--------------------------------------------------------------------------------



 



Person, (d) the principal portion of all obligations of such Person under
(i) capital lease obligations and (ii) any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product of such Person where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP, and after giving effect to any of the foregoing in this
clause (d) to any third-party indemnification, and (e) all obligations of such
Person with respect to Redeemable Preferred Stock. The Funded Indebtedness of
any Person shall include the Funded Indebtedness of any partnership or
unincorporated joint venture for which such Person is legally obligated. For the
avoidance of doubt, Funded Indebtedness shall exclude any actual fair value
adjustment arising from any interest rate swap transactions entered into in the
ordinary course of business and not for investment or speculative purposes.

     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

     “Granting Lender” has the meaning specified in Section 11.03(g).

     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations, other
than intercompany items, of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person which would
appear as liabilities on a balance sheet of such Person, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (f) all
Contingent Obligations of such Person, (g) the principal portion of all
obligations of such Person under (i) capital lease obligations and (ii) any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product of such Person where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, and after giving
effect in any of the foregoing in this clause (g) to any third-party
indemnification, (h) all obligations of such Person with respect to Redeemable
Preferred Stock, (i) the Swap Termination Value (including both debit and credit
values) in respect of any Swap Contract of such Person and (j) the maximum
amount of all bid, performance and standby letters

13



--------------------------------------------------------------------------------



 



of credit issued or bankers’ acceptances facilities created for the account of
such Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed). The Indebtedness of any Person shall include the Indebtedness of
any partnership or unincorporated joint venture for which such Person is legally
obligated.

     “Indemnified Liabilities” has the meaning set forth in Section 11.05(b).

     “Indemnitees” has the meaning set forth in Section 11.05(b).

     “Interest Payment Date” means (a) as to Base Rate Loans, the last day of
each fiscal quarter of the Borrower and the Maturity Date and (b) as to
Eurodollar Loans, the last day of each applicable Interest Period and the
Maturity Date and, in addition, where the applicable Interest Period for a
Eurodollar Loan is greater than three months, then also on the last day of each
three-month period during such Interest Period. If an Interest Payment Date
falls on a date which is not a Business Day, such Interest Payment Date shall be
deemed to be the next succeeding Business Day, except that in the case of
Eurodollar Loans where the next succeeding Business Day falls in the next
succeeding calendar month, then on the next preceding Business Day.

     “Interest Period” means, as to Eurodollar Loans, a period of one, two,
three or six months’ duration, as the Borrower may elect, commencing, in each
case, on the date of the borrowing (including continuations and conversions of
Eurodollar Loans); provided, however, (a) if any Interest Period would end on a
day which is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (b) no Interest Period shall extend beyond the Maturity Date and (c) where
an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period shall end on the last Business Day of such calendar month.

     “Issuing Banks” means (a) JPMorgan in its capacity as issuer of Letters of
Credit hereunder, (b) The Bank of Tokyo-Mitsubishi, Ltd., in its capacity as
issuer of Letters of Credit hereunder, (c) The Bank of New York in its capacity
as issuer of Letters of Credit hereunder, (d) the Bank of America, N.A., in its
capacity as issuer of Letters of Credit hereunder or (e) any successor issuer of
Letters of Credit hereunder, and “Issuing Bank” means any one of them.

     “JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

     “LC Disbursement” means a payment made by any Issuing Bank pursuant to a
Letter of Credit.

     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Pro Rata Share of the total LC Exposure at such time. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06 hereof. For all purposes of this Credit Agreement, if on any date
of determination a Letter of Credit has

14



--------------------------------------------------------------------------------



 



expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of ISP 98, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

     “Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.

     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

     “Letter of Credit” means any letter of credit issued hereunder.

     “Letter of Credit Fees” has the meaning set forth in Section 3.04(b).

     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

     “Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01.

     “Margin Stock” shall have the meaning given such term in Regulation U.

     “Material Adverse Effect” means an event or condition that constitutes or
would reasonably be expected to result in a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform its obligations under this Credit Agreement or (c) the validity or
enforceability of, or the rights and remedies of the Administrative Agent, the
Issuing Banks or the Lenders under, this Credit Agreement.

     “Material Subsidiary” means any Subsidiary of the Borrower (a) with a net
book value in excess of $100,000,000, calculated as of the end of the most
recent fiscal quarter or (b) whose revenues for the immediately preceding twelve
month period exceeded $100,000,000.

     “Maturity Date” means July 7, 2010, and for any Lender agreeing to extend
its Maturity Date under Section 2.10, the date on July 7, in each year
thereafter pursuant to which the Maturity Date has been extended but in no event
later than July 7, 2013.

     “Moody’s” means Moody’s Investors Service, Inc. and its successors.

     “Multiemployer Plan” means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

15



--------------------------------------------------------------------------------



 



     “Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other
than a Multiemployer Plan, to which the Borrower or any ERISA Affiliate and at
least one employer other than the Borrower or any ERISA Affiliate are
contributing sponsors.

     “Net Worth” means, as of any date, all of the shareholders’ equity or net
worth (excluding, for the avoidance of doubt, Redeemable Preferred Stock) of the
Borrower and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.

     “New Funds Amount” has the meaning set forth in Section 2.09(d).

     “Notes” means the promissory notes of the Borrower in favor of each of the
Lenders evidencing the Loans and substantially in the form of Exhibit 2.07, as
such promissory notes may be amended, modified, supplemented or replaced from
time to time.

     “Notice of Borrowing” means a request by the Borrower for a Loan in the
form of Exhibit 2.02.

     “Notice of Committed Amount Increase” has the meaning set forth in
Section 2.09(b).

     “Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.05.

     “Other Taxes” has the meaning set forth in Section 4.01(b).

     “Participation Interest” means (a) the purchase by a Lender of a
participation in Loans as provided in Section 3.09 or (b) the purchase by a
Lender of a participation in Letters of Credit or unreimbursed LC Disbursements
as provided in Section 2.04

     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.

     “Person” means any individual, partnership, joint venture, firm,
corporation, association, trust, limited liability company or other enterprise
(whether or not incorporated), or any government or political subdivision or any
agency, department or instrumentality thereof.

     “Plan” any employee benefit plan (as defined in Section 3(3) of ERISA)
which is either (i) maintained by a member of the Controlled Group for employees
of a member of the Controlled Group or (ii) maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or with respect to which a
member of the Controlled Group has any liability, contingent or otherwise.

     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
to make Loans to the Borrower pursuant to Sections 2.01 hereof and the
denominator of which is the amount of the Committed Amount at such time;
provided that if the Commitments have been terminated pursuant to Section 9.02
or otherwise, then such Pro Rata Share of each such Lender shall be determined
based on such Lender’s

16



--------------------------------------------------------------------------------



 



percentage ownership of the principal amount of outstanding Loans plus its
Participation Interest in the LC Exposure. The initial Pro Rata Share of each
Lender is set forth opposite the name of such Lender on Schedule 1.01(a) or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

     “Redeemable Preferred Stock” of any Person means any preferred stock issued
by such Person which is at any time prior to the Maturity Date either
(a) mandatorily redeemable (by sinking fund or similar payment or otherwise) or
(b) redeemable at the option of the holder thereof.

     “Reducing Percentage Lender” has the meaning set forth in Section 2.09(d).

     “Reduction Amount” has the meaning set forth in Section 2.09(d).

     “Regulation D, U, or X” means Regulation D, U or X, respectively, of the
Board of Governors of the Federal Reserve System of the United States as from
time to time in effect and any successor to all or a portion thereof.

     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

     “Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

     “Required Lenders” means Lenders whose aggregate Credit Exposure (as
hereinafter defined) constitutes more than 50% of the Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (i) at any time
prior to the termination of the Commitments, the Pro Rata Share of such Lender
of the Committed Amount multiplied by the Committed Amount and (ii) at any time
after the termination of the Commitments, the principal balance of the
outstanding Loans and Participation Interests of such Lender.

     “Requirement of Law” means, with respect to any Person, the organizational
documents of such Person and any law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Credit Agreement and the other Credit Documents.

     “Responsible Officer” means the President, the Chief Financial Officer, the
Chief Operating Officer, any Vice President, the Treasurer, the Controller, any
Assistant Treasurer or the Corporate Secretary of the Borrower.

     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
equity interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption,

17



--------------------------------------------------------------------------------



 



retirement, acquisition, cancellation or termination of any such capital stock
or other equity interest or of any option, warrant or other right to acquire any
such capital stock or other equity interest.

     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and its successors.

     “SEC” means the Securities and Exchange Commission or any successor
thereto.

     “Significant Subsidiary” shall mean a Subsidiary of the Borrower (a) with
total assets (excluding intercompany advance receivables) that are in excess of
ten percent (10%) of Total Assets or (b) whose revenues (excluding intercompany
sales) for the immediately preceding twelve month period exceeded five percent
(5%) of Total Consolidated Revenue, in each case calculated as of the end of the
most recent fiscal quarter. The Significant Subsidiaries as of the Closing Date
are set forth on Schedule 1.01(c) hereto.

     “Single Employer Plan” means any Plan which is covered by Title IV of ERISA
and adopted solely by the Borrower, by an ERISA Affiliate or by a group
consisting of the Borrower and one or more ERISA Affiliates.

     “Solvent” means, with respect to any Person as of a particular date, that
on such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage and (d) the book value
of the assets of such Person as set forth on such Person’s balance sheet is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
as the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

     “SPC” has the meaning set forth in Section 11.03(g).

     “Subsidiary” means, as to any Person, any corporation, partnership,
association, joint venture, limited liability company or other entity more than
50% of whose Voting Stock (irrespective of whether or not at the time, any such
Voting Stock shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries.

     “Swap Contract” means (a) any and all interest rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor

18



--------------------------------------------------------------------------------



 



transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
(including both debit and credit values) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) (including
both debit and credit values) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

     “Taxes” has the meaning set forth in Section 4.01.

     “Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan,
(c) the distribution of a notice of intent to terminate a Single Employer Plan
in a distress termination (within the meaning of Section 4041(c) of ERISA)
pursuant to Section 4041(a)(2) of ERISA, (d) the institution of proceedings to
terminate or the actual termination of a Single Employer Plan by the PBGC under
Section 4042 of ERISA, (e) any event or condition which would constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Single Employer Plan, or (f) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan or
the termination of a Multiemployer Plan.

     “Total Assets” means all assets of the Borrower and its Subsidiaries as
shown on its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.

     “Total Capitalization” means the sum of (a) Net Worth plus (b) all Funded
Indebtedness of the Borrower and its Subsidiaries.

     “Total Consolidated Revenue” shall mean consolidated revenue of the
Borrower and its Subsidiaries as of the end of a fiscal quarter for the
immediately prior four quarter period.

     “Type” means, with respect to any Loan, its character as a Base Rate Loan
or a Eurodollar Loan.

19



--------------------------------------------------------------------------------



 



     “Unused Commitment” means, for any day from the Closing Date to the
Maturity Date, the amount by which the then Committed Amount on such day exceeds
the aggregate principal amount of all Loans outstanding plus the LC Exposure on
such day.

     “Utilized Committed Amount” means the amount equal to the aggregate
principal amount of Loans outstanding plus the LC Exposure.

     “Voting Stock” means (a) with respect to a corporation, all classes of the
Capital Stock of such corporation then outstanding and normally entitled to vote
in the election of directors and (b) with respect to a partnership, association,
joint venture, limited liability company, real estate investment or other trust
or other entity, all Capital Stock of such entity entitled to exercise voting
power or management control.

     Section 1.02 Interpretive Provisions.

          (a) For purposes of computation of periods of time hereunder, the word
“from” means “from and including,” the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.”

          (b) References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.

          (c) The term “including” is by way of example and not limitation.

          (d) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

          (e) The headings of the Sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Credit Agreement.

     Section 1.03 Accounting Terms/Calculation of Financial Covenants.

          (a) Except as otherwise expressly provided herein, all accounting
terms used herein shall be interpreted, and all financial statements and
certificates and reports as to financial matters required to be delivered to the
Lenders hereunder shall be prepared in accordance with GAAP applied on a
consistent basis. All calculations made for the purposes of determining
compliance with this Credit Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with the most recent annual or quarterly financial statements delivered pursuant
to Section 7.01 (or, prior to the delivery of the first financial statements
pursuant to Section 7.01, consistent with the financial statements described in
Section 5.01(d)); provided, however, if (i) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (ii) the Lenders shall so object in writing within 30 days
after delivery of such financial statements, then such calculations shall

20



--------------------------------------------------------------------------------



 



be made on a basis consistent with the most recent financial statements
delivered by the Borrower to the Lenders as to which no such objection shall
have been made.

          (b) All financial covenant ratios shall be calculated by carrying the
result to one more place than the number of places by which such ratio is
expressed and rounding the result up or down to the nearest number (and rounding
up if there is no nearest number).

     Section 1.04 Time.

     All references to time herein shall be references to Central Standard Time
or Central Daylight Time, as then in effect, unless specified otherwise.

     Section 1.05 References to Agreements and Requirement of Laws.

     Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

     Section 1.06 Letter of Credit Amounts.

     Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit request therefor submitted to an
Issuing Bank, whether or not such maximum face amount is in effect at such time.

ARTICLE II
COMMITMENTS AND LOANS

     Section 2.01 Loans.

     Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans (each a “Loan” and collectively the “Loans”), in
Dollars, to the Borrower, at any time and from time to time, during the period
from and including the Closing Date to but not including the Maturity Date (or
such earlier date if the Commitments have been terminated as provided herein);
provided, however, that after giving effect to any Borrowing (a) the sum of the
aggregate principal amount of outstanding Loans plus the LC Exposure shall not
exceed the Committed Amount and (b) with respect to each individual Lender, the
sum of the aggregate principal amount of outstanding Loans of such Lender plus
the amount of such Lender’s Pro Rata Share of the LC Exposure shall not exceed
the amount of such Lender’s Pro Rata Share of the Committed Amount. Subject to
the terms of this Credit Agreement, the Borrower may borrow, repay and reborrow
Loans. Loans may be Base Rate Loans or Eurodollar Loans, as the Borrower may
elect, subject to the terms set forth below.

21



--------------------------------------------------------------------------------



 



     Section 2.02 Method of Borrowing for Loans.

     By no later than 10:00 a.m. (a) on the date of the requested Borrowing of
Loans that will be Base Rate Loans and (b) three Business Days prior to the date
of the requested Borrowing of Loans that will be Eurodollar Loans, the Borrower
shall telephone the Administrative Agent as well as submit a written Notice of
Borrowing in the form of Exhibit 2.02 to the Administrative Agent setting forth
(i) the amount requested, (ii) the date of the requested Borrowing, (iii) the
Type of Loan, (iv) with respect to Loans that will be Eurodollar Loans, the
Interest Period applicable thereto, and (v) certification that the Borrower has
complied in all respects with Section 5.02. If the Borrower shall fail to
specify (A) an Interest Period, in the case of a Eurodollar Loan, then such
Eurodollar Loan shall be deemed to have an Interest Period of one month or
(B) the Type of Loan requested, then such Loan shall be deemed to be a Base Rate
Loan. All Loans made on the Closing Date shall be Base Rate Loans. Thereafter,
all or any portion of the Loans may be converted into Eurodollar Loans in
accordance with the terms of Section 2.05.

     Section 2.03 Funding of Loans.

     Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly inform the Lenders as to the terms thereof. Each Lender shall make its
Pro Rata Share of the requested Loans available to the Administrative Agent in
Dollars and in immediately available funds at the Administrative Agent’s Office
not later than 12:00 noon on the Business Day specified in the applicable Notice
of Borrowing. Upon satisfaction of the conditions set forth in Section 5.02, the
amount of the requested Loans will then be made available to the Borrower by the
Administrative Agent either by (a) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

     Section 2.04 Letters of Credit.

          (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit in Dollars for its own
account, in a form acceptable to the Administrative Agent and the relevant
Issuing Bank, at any time and from time to time from and including the Closing
Date until the date that is five Business Days prior to the Maturity Date then
in effect. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Subject to compliance with the
terms herein, nothing contained in this Agreement prohibits the Borrower from
arranging letters of credit with any financial institution, including any
Issuing Bank, that are not issued under this Agreement. Any such letters of
credit shall be subject to their own terms and conditions and shall not be
considered “Letters of Credit” within the meaning of this Agreement.

          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an

22



--------------------------------------------------------------------------------



 



outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Bank) to the relevant Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the expiry date for such Letter of Credit (subject to
the last sentence of this Section 2.04(b)), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by an Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, the sum
of the total LC Exposure plus the aggregate principal amount of outstanding
Loans shall not exceed the Committed Amount. No Issuing Bank shall be required
to issue a Letter of Credit in an initial amount less than $50,000. Each Letter
of Credit shall expire at or prior to the close of business on the date that is
five Business Days prior to the Maturity Date then in effect.

          (c) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Banks or the Lenders, each Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from each
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit. In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the relevant Issuing Bank, such Lender’s Pro Rata Share of
each LC Disbursement made by each Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (d) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

          (d) Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent for such Issuing Bank an
amount equal to such LC Disbursement not later than 11:00 a.m., Houston time, on
the next Business Day immediately following the day that the Borrower receives
notice of such LC Disbursement; provided that, if such LC Disbursement is not
less than $1,000,000 and the Borrower has not reimbursed the relevant Issuing
Bank prior to 2:00 p.m. Houston time on the next Business Day immediately
following the day that the Borrower receives notice of such LC Disbursement,
subject to the conditions to borrowing set forth herein, such payment will be
automatically financed with a Base Rate Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to

23



--------------------------------------------------------------------------------



 



make such payment shall be discharged and replaced by the resulting Base Rate
Borrowing. If the Borrower fails to make such payment when due and fails to
finance the payment with a Base Rate Borrowing, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Pro Rata Share thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Pro Rata Share of the payment then due from the
Borrower, in the same manner as provided in Section 2.03 with respect to Loans
made by such Lender (and Section 2.03 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the relevant Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the relevant Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the relevant Issuing Bank,
then to such Lenders and such Issuing Banks as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse any Issuing
Bank for any LC Disbursement (other than the funding of Base Rate Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

          (e) Obligations Absolute. Subject to the proviso contained in the
following sentence with respect to the Issuing Bank, the Borrower’s obligation
to reimburse LC Disbursements as provided in paragraph (d) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Credit Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Credit Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.04,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the Issuing Banks, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that nothing in this Agreement shall be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by any Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment

24



--------------------------------------------------------------------------------



 



          upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

          (f) Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Banks and the Lenders with respect to any such LC
Disbursement.

          (g) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC Disbursement
or finances such LC Disbursement with a Base Rate Borrowing, at the rate per
annum then applicable to Base Rate Loans; provided that, if the Borrower fails
to reimburse such LC Disbursement when due pursuant to paragraph (d) of this
Section, then such unreimbursed amount shall bear interest at the Default Rate.
Interest accrued pursuant to this paragraph shall be for the account of the
relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (d) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

          (h) Replacement Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and its successor. The Administrative Agent shall notify
the Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 3.04(b)
and (c). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Banks under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, and any current Issuing Bank, as the context
shall require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

          (i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the total LC Exposure as of such date plus
any accrued and

25



--------------------------------------------------------------------------------



 



unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (e) of Section 9.01. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Credit Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Such deposits shall be invested in (i) certificates of
deposit of JPMorgan having a maturity not exceeding 30 days; (ii) United States
Treasury obligations; or (iii) such other interest-bearing obligations as agreed
between the Administrative Agent and the Borrower. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse the relevant Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the total LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the LC Exposure), be
applied to satisfy other obligations of the Borrower under this Credit
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

     Section 2.05 Continuations and Conversions.

     Subject to the terms below, the Borrower shall have the option, on any
Business Day prior to the Maturity Date, to continue existing Eurodollar Loans
for a subsequent Interest Period, to convert Base Rate Loans into Eurodollar
Loans or to convert Eurodollar Loans into Base Rate Loans. By no later than
10:00 a.m. (a) on the date of the requested conversion of a Eurodollar Loan to a
Base Rate Loan and (b) three Business Days prior to the date of the requested
continuation of a Eurodollar Loan or conversion of a Base Rate Loan to a
Eurodollar Loan, the Borrower shall provide telephonic notice to the
Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion in the form of Exhibit 2.05, setting forth whether the
Borrower wishes to continue or convert such Loans. Notwithstanding anything
herein to the contrary, (i) except as provided in Section 4.02, Eurodollar Loans
may only be continued or converted into Base Rate Loans on the last day of the
Interest Period applicable thereto, (ii) Eurodollar Loans may not be continued
nor may Base Rate Loans be converted into Eurodollar Loans during the existence
and continuation of a Default or an Event of Default and (iii) any request to
continue a Eurodollar Loan that fails to comply with the terms hereof or any
failure to request a continuation of a Eurodollar Loan at the end of an Interest
Period (and assuming the Borrower has not delivered a notice of prepayment
pursuant to Section 3.02(a)) shall be deemed a request to convert such
Eurodollar Loan to a Base Rate Loan on the last day of the applicable Interest
Period.

     Section 2.06 Minimum Amounts.

     Each request for a Loan or a conversion or continuation hereunder shall be
subject to the following requirements: (a) each Eurodollar Loan shall be in a
minimum of $5,000,000 (and in

26



--------------------------------------------------------------------------------



 



integral multiples of $1,000,000 in excess thereof), (b) each Base Rate Loan
shall be in a minimum amount of the lesser of $1,000,000 (and in integral
multiples of $100,000 in excess thereof) or the remaining amount available to be
borrowed and (c) no more than ten Eurodollar Loans shall be outstanding
hereunder at any one time. For the purposes of this Section 2.06, all Eurodollar
Loans with the same Interest Periods that begin and end on the same date shall
be considered as one Eurodollar Loan, but Eurodollar Loans with different
Interest Periods, even if they begin on the same date, shall be considered
separate Eurodollar Loans.

     Section 2.07 Notes.

     If requested by a Lender, the Loans made by each Lender shall be evidenced
by a duly executed promissory note of the Borrower payable to such Lender in
substantially the form of Exhibit 2.07.

     Section 2.08 Reduction of Committed Amount.

     The Borrower shall have the right, upon notice to the Administrative Agent,
to permanently terminate or reduce the aggregate unused amount of the Committed
Amount at any time and from time to time; provided that (a) such notice must be
received by the Administrative Agent not later than 10:00 a.m. five Business
Days prior to the date of termination or reduction, (b) each partial reduction
shall be in an aggregate amount at least equal to $5,000,000 and in integral
multiples of $1,000,000 above such amount and (c) no reduction shall be made
which would reduce the Committed Amount to an amount less than the sum of the
outstanding Loans plus the LC Exposure. Any reduction in (or termination of) the
Committed Amount shall be permanent and may not be reinstated.

     Section 2.09 Increase in Committed Amount.

          (a) Subject to the terms and conditions set forth herein, the Borrower
shall have the right, without the consent of the Lenders but with the prior
approval of the Administrative Agent (not to be unreasonably withheld or
delayed), to cause from time to time an increase in the Committed Amount (a
“Committed Amount Increase”) by adding to this Credit Agreement one or more
additional financial institutions that is not already a Lender hereunder and
that is reasonably satisfactory to the Administrative Agent (each a “CI Lender”)
or by allowing one or more existing Lenders to increase their respective
Commitments; provided, however that (i) no Event of Default shall have occurred
which is continuing, (ii) no such Committed Amount Increase shall cause the
Committed Amount to exceed $1,000,000,000, (iii) no Lender’s Commitment shall be
increased without such Lender’s prior written consent (which consent may be
given or withheld in such Lender’s sole and absolute discretion) and (iv) if, on
the effective date of such increase, any Loans have been funded, then the
Borrower shall be obligated to pay any breakage fees or costs in connection with
the reallocation of such outstanding Loans.

          (b) Any Committed Amount Increase must be requested by written notice
from the Borrower to the Administrative Agent (a “Notice of Committed Amount
Increase”) in the form of Exhibit 2.09 attached hereto and shall be approved by
the Administrative Agent, such consent to not be unreasonably withheld. Each
such Notice of Committed Amount Increase

27



--------------------------------------------------------------------------------



 



shall specify (i) the proposed effective date of such Committed Amount Increase,
which date shall be no earlier than five (5) Business Days after receipt by the
Administrative Agent of such Notice of Committed Amount Increase, (ii) the
amount of the requested Committed Amount Increase (provided that after giving
effect to such requested Committed Amount Increase, the Committed Amount does
not exceed the amount set forth in subsection (a)(ii) above), (iii) the identity
of each CI Lender or Lender that has agreed in writing to increase its
Commitment hereunder, and (iv) the amount of the respective Commitments of the
then existing Lenders and the CI Lenders from and after the Committed Amount
Increase Effective Date (as defined below). The Administrative Agent shall
review each Notice of Committed Amount Increase and shall notify the Borrower
whether or not the Administrative Agent consents to the proposed Committed
Amount Increase. If the Administrative Agent consents to such Committed Amount
Increase, the Administrative Agent shall execute a counterpart to the Notice of
Committed Amount Increase and such Committed Amount Increase shall be effective
on the proposed effective date set forth in such notice (if the Administrative
Agent consented to such Committed Amount Increase prior to such proposed date)
or on another date agreed to by the Administrative Agent and the Borrower (such
date referred to as the “Committed Amount Increase Effective Date”).

          (c) On each Committed Amount Increase Effective Date, to the extent
that there are Loans outstanding as of such date, (i) each CI Lender shall, by
wire transfer of immediately available funds, deliver to the Administrative
Agent such CI Lender’s New Funds Amount, which amount, for each such CI Lender,
shall constitute Loans made by such CI Lender to the Borrower pursuant to this
Credit Agreement on such Committed Amount Increase Effective Date, (ii) the
Administrative Agent shall, by wire transfer of immediately available funds, pay
to each then Reducing Percentage Lender its Reduction Amount, which amount, for
each such Reducing Percentage Lender, shall constitute a prepayment by the
Borrower pursuant to Section 3.02(a), ratably in accordance with the respective
principal amounts thereof, of the principal amounts of all then outstanding
Loans of such Reducing Percentage Lender, and (iii) the Borrower shall be
responsible to pay to each Lender any breakage fees or costs in connection with
the reallocation of any outstanding Loans.

          (d) For purposes of this Section 2.09 and Exhibit 2.09, the following
defined terms shall have the following meanings: (1) “New Funds Amount” means
the amount equal to the product of a Lender’s increased Commitment or a CI
Lender’s Commitment (as applicable) represented as a percentage of the Committed
Amount after giving effect to the Committed Amount Increase, times the aggregate
principal amount of the outstanding Loans immediately prior to giving effect to
the Committed Amount Increase, if any, as of a Committed Amount Increase
Effective Date (without regard to any increase in the aggregate principal amount
of Loans as a result of borrowings made after giving effect to the Committed
Amount Increase on such Committed Amount Increase Effective Date); (2) “Reducing
Percentage Lender” means each then existing Lender immediately prior to giving
effect to the Committed Amount Increase that does not increase its respective
Commitment as a result of the Committed Amount Increase and whose relative
percentage of the Committed Amount shall be reduced after giving effect to such
Committed Amount Increase; and (3) “Reduction Amount” means the amount by which
a Reducing Percentage Lender’s outstanding Loans decrease as of a Committed
Amount Increase Effective Date (without regard to the effect of any borrowings
made on such Committed Amount Increase Effective Date after giving effect to the
Committed Amount Increase).

28



--------------------------------------------------------------------------------



 



          (e) Each Committed Amount Increase shall become effective on its
Committed Amount Increase Effective Date and upon such effectiveness (i) the
Administrative Agent shall record in the register each then CI Lender’s
information as provided in the Notice of Committed Amount Increase and pursuant
to an Administrative Questionnaire satisfactory to the Administrative Agent that
shall be executed and delivered by each CI Lender to the Administrative Agent on
or before the Commitment Increase Effective Date, (ii) Schedule 1.01(a) hereof
shall be amended and restated to set forth all Lenders (including any CI
Lenders) that will be Lenders hereunder after giving effect to such Committed
Amount Increase (which shall be set forth in Annex I to the applicable Notice of
Committed Amount Increase) and the Administrative Agent shall distribute to each
Lender (including each CI Lender) a copy of such amended and restated
Schedule 1.01(a), and (iii) each CI Lender identified on the Notice of Committed
Amount Increase for such Commitment Increase shall be a “Lender” for all
purposes under this Credit Agreement.

     Section 2.10 Extension of Maturity Date.

          (a) Not earlier than 90 days prior to, nor later than 30 days prior
to, each anniversary of the Closing Date and on not more than three occasions,
the Borrower may, upon notice to the Administrative Agent (who shall promptly
notify the Lenders), request a one-year extension of the Maturity Date then in
effect. Within 30 days of delivery of such notice, each Lender shall notify the
Administrative Agent whether or not it consents to such extension (which consent
may be given or withheld in such Lender’s sole and absolute discretion). Any
Lender not responding within the above time period shall be deemed not to have
consented to such extension. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Lenders’ responses.

          (b) The Maturity Date shall be extended only if Lenders holding
greater than 50% of the total Commitments then outstanding (calculated excluding
any Lender in default in its obligation to fund Loans hereunder and prior to
giving effect to any replacements of Lenders permitted herein) (the “Consenting
Lenders”) have consented thereto. For each such extension, if so extended, the
Maturity Date, as to the Consenting Lenders, shall be extended to the same date
in the following year, after giving effect to any prior extensions (such
existing Maturity Date being the “Extension Effective Date”). The Administrative
Agent and the Borrower shall promptly confirm to the Lenders such extension,
specifying the date of such confirmation (the “Extension Confirmation Date”),
the Extension Effective Date (existing Maturity Date), and the new Maturity
Date. As a condition precedent to such extension, the Borrower shall deliver to
the Administrative Agent a certificate of the Borrower dated as of the Extension
Confirmation Date (in sufficient copies for each Lender) signed by a Responsible
Officer of the Borrower (i) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such extension and (ii) certifying that,
(A) before and after giving effect to such extension, the representations and
warranties contained in Article VI made by it (other than those made in
Section 6.08) are true and correct on and as of the Extension Confirmation Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, (B) before and after giving effect to such extension no
Default exists or will exist as of the Extension Confirmation Date, and (C) no
Material Adverse Effect (except as may have arisen in connection with the
matters covered in Section 6.08 hereof) has occurred since the date of the most
recently filed Form 10-K or 10-Q through the Extension Confirmation Date.

29



--------------------------------------------------------------------------------



 



     Section 2.11 Replacement of Lenders.

     If any Lender (a) defaults in its obligation to fund Loans hereunder, or
(b) fails to agree to extend the Maturity Date pursuant to Section 2.10 if the
requisite Lenders have agreed to do so, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 11.03), all of its
interests, rights and obligations under this Credit Agreement to an assignee
that shall assume such obligations (which assignee may be a Lender, if a Lender
accepts such assignment); provided that (i) if such assignee is not already a
Lender hereunder, the Borrower shall have received the prior written consent of
the Administrative Agent and each Issuing Bank, which consent shall not be
unreasonably withheld and (ii) such Lender or its Participant shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in L/C Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts). A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by the
Borrower or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

ARTICLE III
PAYMENTS

     Section 3.01 Interest.

          (a) Interest Rate.

     (i) All Base Rate Loans shall accrue interest at the Base Rate.

     (ii) Each Eurodollar Loan shall accrue interest at the Adjusted Eurodollar
Rate applicable to such Eurodollar Loan.

          (b) Default Rate of Interest. Upon the occurrence, and during the
continuation, of an Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest, payable on demand, at a
per annum rate equal to the Default Rate.

          (c) Interest Payments. Interest on Loans shall be due and payable in
arrears on each Interest Payment Date.

     Section 3.02 Prepayments.

          (a) Voluntary Prepayments. The Borrower shall have the right, upon
notice to the Administrative Agent, to prepay the Loans in whole or in part from
time to time without premium or penalty; provided, however, that (i) such notice
must be received by the Administrative Agent not later than 10:00 a.m. (A) three
Business Days’ prior to any date of prepayment of Eurodollar Loans and (B) on
the date of prepayment of Base Rate Loans, (ii) each such partial prepayment of
Eurodollar Loans shall be in the minimum principal amount of

30



--------------------------------------------------------------------------------



 



$5,000,000 and integral multiples of $1,000,000 and (iii) each such partial
prepayment of Base Rate Loans shall be in the minimum principal amount of
$1,000,000 and integral multiples of $100,000 or, in the case of clauses
(ii) and (iii), if less than such minimum amounts, the entire principal amount
thereof then outstanding. Amounts prepaid pursuant to this Section 3.02(a) shall
be applied as the Borrower may elect based on the Lenders’ Pro Rata Shares;
provided, however, if the Borrower fails to specify, such prepayment shall be
applied by the Administrative Agent, subject to Section 3.08, in such manner as
it deems reasonably appropriate.

          (b) Mandatory Prepayments. If at any time the aggregate principal
amount of Loans outstanding plus the LC Exposure outstanding exceeds the
Committed Amount, the Borrower shall immediately make a principal payment to the
Administrative Agent in a manner and in an amount to be in compliance with
Sections 2.01 and as directed by the Administrative Agent.

          (c) Application of Prepayments. All prepayments pursuant to
Section 3.02 shall be (i) unless otherwise directed by the Borrower pursuant to
Section 3.02(a), applied first to Base Rate Loans and second to Eurodollar Loans
in direct order of Interest Period maturities (applied first against those
soonest to mature), (ii) subject to Section 4.05 and (iii) accompanied by the
interest on the principal amount prepaid through the date of prepayment.

     Section 3.03 Payment in Full at Maturity.

     On the Maturity Date, the entire outstanding principal balance of all
Loans, together with accrued but unpaid interest and all fees and other sums
owing under the Credit Documents, including, without limitation, all Borrower
Obligations shall be due and payable in full, unless accelerated sooner pursuant
to Section 9.02; provided that if the Maturity Date is not a Business Day, then
such principal, interest, fees and other sums shall be due and payable in full
on the next preceding Business Day.

     Section 3.04 Fees.

          (a) Commitment Fees. The Borrower shall pay to the Administrative
Agent, for the pro rata benefit of each Lender based on its Pro Rata Share of
the Committed Amount, a per annum fee equal to the Applicable Percentage for
Commitment Fees for each day during the period of determination multiplied by
the Unused Commitment for each such day (the “Commitment Fees”). The Commitment
Fees shall commence to accrue on the Closing Date and shall be due and payable
in arrears on the last Business Day of each fiscal quarter of the Borrower (as
well as on the Maturity Date and on any date that the Committed Amount is
reduced) for the fiscal quarter (or portion thereof) then ending, beginning with
the first of such dates to occur after the Closing Date.

          (b) Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, a Letter of Credit fee for each Letter of Credit equal to the
Applicable Percentage for Letters of Credit times the daily maximum amount
available to be drawn under such Letters of Credit (whether or not such maximum
amount is then in effect under such issued and outstanding Letter of Credit (the

31



--------------------------------------------------------------------------------



 



“Letter of Credit Fees”). Such Letter of Credit Fees shall be computed on a
quarterly basis in arrears. The Letter of Credit Fees shall be due and payable
in arrears on the last Business Day of each fiscal quarter of the Borrower (as
well as on the Maturity Date), beginning with the first such date to occur after
the issuance of such Letter of Credit. If there is any change in the Applicable
Percentage during any quarter, the daily maximum amount of each Letter of Credit
shall be computed and multiplied by the Applicable Percentage separately for
each period during such quarter that such Applicable Percentage was in effect.

          (c) Fronting Fee and Documentary and Processing Charges Payable to
Issuing Bank. The Borrower shall pay directly to the applicable Issuing Bank for
its own account a fronting fee with respect to each Letter of Credit issued by
such Issuing Bank in an amount equal to 0.125% per annum on the maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit). Such Fronting Fees shall
be computed on a quarterly basis in arrears and shall be due and payable in
arrears on the last Business Day of each fiscal quarter of the Borrower (as well
as on the Maturity Date), beginning with the first such date to occur after the
issuance of such Letter of Credit. In addition, the Borrower shall pay directly
to the applicable Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such Issuing Bank relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

          (d) Administrative Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, an annual fee as agreed to between
the Borrower and the Administrative Agent (the “Administrative Fees”) in the Fee
Letter.

     Section 3.05 Payments Generally.

          (a) No Deductions; Place and Time of Payments. All payments to be made
by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 1:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 1:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

          (b) Payment Dates. Subject to the definition of “Interest Period,” if
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

          (c) Advances by Administrative Agent. Unless the Borrower or any
Lender has notified the Administrative Agent, prior to the date any payment is
required to be made by it

32



--------------------------------------------------------------------------------



 



to the Administrative Agent hereunder, that the Borrower or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrower or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
Dollars and in immediately available funds, then:

     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Dollars and in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds at the Federal Funds Rate
from time to time in effect; and

     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Dollars and in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to such Borrowing.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

          (d) Several Obligations. The obligations of the Lenders hereunder to
make Loans and to fund or purchase Participation Interests are several and not
joint. The failure of any Lender to make any Loan or to fund or purchase any
Participation Interest on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or fund its Participation Interest.

     (e) Funding Offices. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a

33



--------------------------------------------------------------------------------



 



representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

     Section 3.06 Computations of Interest and Fees.

          (a) Calculation of Interest. Except for Base Rate Loans on which
interest shall be computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, all computations of interest
and fees hereunder shall be made on the basis of the actual number of days
elapsed over a year of 360 days. Interest shall accrue from and including the
Closing Date or from the first date of Borrowing (or from any continuation or
conversion thereof) to but excluding the last day occurring in the period for
which such interest is payable.

          (b) Usury. It is the intent of the Lenders and the Borrower to conform
to and contract in strict compliance with applicable usury law from time to time
in effect. All agreements between the Lenders and the Borrower are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity date of the Borrower Obligations),
shall the interest taken, reserved, contracted for, charged, or received under
this Credit Agreement, under the Notes or otherwise, exceed the maximum
nonusurious amount permissible under applicable law. If, from any possible
construction of any of the Credit Documents or any other document, interest
would otherwise be payable in excess of the maximum nonusurious amount, any such
construction shall be subject to the provisions of this paragraph and interest
owing pursuant to such documents shall be automatically reduced to the maximum
nonusurious amount permitted under applicable law, without the necessity of
execution of any amendment or new document. If any Lender shall ever receive
anything of value which is characterized as interest on the Loans under
applicable law and which would, apart from this provision, be in excess of the
maximum lawful amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
the Loans does not exceed the maximum nonusurious amount permitted by applicable
law.

     Section 3.07 Evidence of Debt.

     The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be

34



--------------------------------------------------------------------------------



 



conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Borrower Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Each Lender
may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
In addition to the foregoing accounts and records, each Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

     Section 3.08 Pro Rata Treatment.

     Except to the extent otherwise provided herein, each Borrowing, each
payment or prepayment of principal of any Loan, each payment of interest, each
payment of fees (other than Administrative Fees paid to the Administrative Agent
and letter of credit fees paid to an Issuing Bank for its own account), each
conversion or continuation of any Loans and each reduction in the Committed
Amount, shall be allocated pro rata among the relevant Lenders in accordance
with their Pro Rata Shares; provided that, if any Lender shall have failed to
pay its Pro Rata Share of any Loan or purchase or fund its Participation
Interest, then any amount to which such Lender would otherwise be entitled
pursuant to this Section 3.08 shall instead be payable to the Administrative
Agent until the share of such Loan or such Participation Interest not purchased
or funded by such Lender has been purchased or funded unless such Lender’s
obligations are the subject of a good faith dispute. In the event any principal,
interest, fee or other amount paid to any Lender pursuant to this Credit
Agreement or any other Credit Document is rescinded or must otherwise be
returned by the Administrative Agent, (a) such principal, interest, fee or other
amount that had been satisfied by such payment shall be revived, reinstated and
continued in full force and effect as if such payment had not occurred and
(b) such Lender shall, upon the request of the Administrative Agent, repay to
the Administrative Agent the amount so paid to such Lender, with interest for
the period commencing on the date such payment is returned by the Administrative
Agent until the date the Administrative Agent receives such repayment at a rate
per annum equal to the Federal Funds Rate if repaid within two Business Days
after such request and thereafter the Base Rate.

     Section 3.09 Sharing of Payments.

     The Lenders agree among themselves that, except to the extent otherwise
provided herein, in the event that any Lender shall obtain payment in respect of
any Loan, any LC Exposure or any other obligation owing to such Lender under
this Credit Agreement through the exercise of a right of setoff, banker’s lien
or counterclaim, or pursuant to a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim, received by such Lender under any applicable Debtor Relief Law or
other similar law or otherwise, or by any other means, in excess of its Pro Rata
Share of such payment as

35



--------------------------------------------------------------------------------



 



provided for in this Credit Agreement, such Lender shall promptly pay in cash or
purchase from the other Lenders a participation in such Loans, LC Exposure and
other obligations in such amounts, and make such other adjustments from time to
time, as shall be equitable to the end that all Lenders share such payment in
accordance with their Pro Rata Shares. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be returned, each Lender which
shall have shared the benefit of such payment shall, by payment in cash or a
repurchase of a participation theretofore sold, return its share of that benefit
(together with its share of any accrued interest payable with respect thereto)
to each Lender whose payment shall have been rescinded or otherwise returned.
The Borrower agrees that (a) any Lender so purchasing such a participation may,
to the fullest extent permitted by law, exercise all rights of payment,
including setoff, banker’s lien or counterclaim, with respect to such
participation as fully as if such Lender were a holder of such Loan, LC Exposure
or other obligation in the amount of such participation and (b) the Borrower
Obligations that have been satisfied by a payment that has been rescinded or
otherwise returned shall be revived, reinstated and continued in full force and
effect as if such payment had not occurred. Except as otherwise expressly
provided in this Credit Agreement, if any Lender or the Administrative Agent
shall fail to remit to any other Lender or the Administrative Agent an amount
payable by such Lender or the Administrative Agent to such other Lender or the
Administrative Agent pursuant to this Credit Agreement on the date when such
amount is due, such payments shall be made together with interest thereon for
each date from the date such amount is due until the date such amount is paid to
the Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate. If under any applicable Debtor Relief Law or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section 3.09 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 3.09 to share in the benefits of any recovery
on such secured claim.

ARTICLE IV
TAXES, YIELD PROTECTION AND ILLEGALITY

     Section 4.01 Taxes.

          (a) Any and all payments by the Borrower to or for the account of the
Lenders under any Credit Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the law
of which a Lender is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any laws to deduct any Taxes
or Other Taxes from or in respect of any sum payable under any Loan Document to
a Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, (iii) the Borrower shall pay the full amount
deducted to

36



--------------------------------------------------------------------------------



 



the relevant taxation authority or other authority in accordance with applicable
laws, and (iv) the Borrower shall make commercially reasonable efforts to obtain
a governmental receipt within the time frame customary for the relevant taxing
authority, and shall furnish to such Lender the original or a certified copy of
such receipt within 30 days of receiving such receipt.

          (b) In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Credit
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

          (c) The Borrower agrees to indemnify each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by each
Lender, (ii) amounts payable under Section 4.01(a) and (iii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this subsection (c) shall be made within 30 days after
the date a Lender makes a demand therefor.

          (d) Each payment hereunder or under any other Credit Document by or on
behalf of the Borrower shall be made by a payor that is a United States person.
For purposes of this subsection (d), the term “United States person” shall have
the meanings specified in Section 7701 of the Code.

          (e) Foreign Lenders. Each Lender that is a foreign corporation,
foreign partnership or foreign trust within the meaning of the Code shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code, two duly signed completed copies of either IRS Form
W-8BEN or any successor thereto (relating to such Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Lender by the Borrower pursuant to this Credit Agreement), as appropriate,
or IRS Form W-8ECI or any successor thereto (relating to all payments to be made
to such Lender by the Borrower pursuant to this Credit Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Lender is entitled to an exemption from, or reduction of, United States
withholding tax. Thereafter and from time to time, each such Lender shall
(i) promptly submit to the Administrative Agent such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities), as
appropriate, as may reasonably be requested by the Borrower or the
Administrative Agent and then be available under then current United States laws
and regulations to avoid, or such evidence as is satisfactory to the Borrower
and the Administrative Agent of any available exemption from or reduction of,
United States withholding taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Credit Agreement, (ii) promptly notify
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (iii) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any Requirement of Law that the Borrower make any
deduction or withholding

37



--------------------------------------------------------------------------------



 



for taxes from amounts payable to such Lender. If the forms or other evidence
provided by such Lender at the time such Lender first becomes a party to this
Credit Agreement indicate a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Taxes unless and until such Lender provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered excluded from Taxes for periods governed by such forms;
provided, however, that, if at the date of any assignment pursuant to which a
Lender becomes a party to this Credit Agreement, the assignor Lender was
entitled to payments under Section 4.01(a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the assignee Lender
on such date. If such Lender fails to deliver the above forms or other evidence,
then the Administrative Agent may withhold from any interest payment to such
Lender an amount equal to the applicable withholding tax imposed by
Sections 1441 and 1442 of the Code, without reduction. If any Governmental
Authority asserts that the Administrative Agent did not properly withhold any
tax or other amount from payments made in respect of such Lender, such Lender
shall indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 4.01(f), and costs and expenses
(including the reasonable fees and expenses of legal counsel) of the
Administrative Agent. For any period with respect to which a Lender has failed
to provide the Borrower with the above forms or other evidence (other than if
such failure is due to a change in the applicable Requirement of Law, or in the
interpretation or application thereof, occurring after the date on which such
form or other evidence originally was required to be provided or if such form or
other evidence otherwise is not required), such Lender shall not be entitled to
indemnification under subsection (a) or (c) of this Section 4.01 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Taxes because of its failure to deliver
such form or other evidence required hereunder, the Borrower shall take such
steps as such Lender shall reasonably request to assist such Lender in
recovering such Taxes. The obligations of the Lenders under this Section 4.01(f)
shall survive the payment of all Borrower Obligations and the resignation or
replacement of the Administrative Agent.

     (f) Reimbursement. In the event that an additional payment is made under
this Section 4.01 for the account of any Lender and such Lender, in its
reasonable judgment, determines that it has finally and irrevocably received or
been granted a credit against or release or remission for, or repayment of, any
tax paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
Borrower such amount as such Lender shall, in its reasonable judgment, have
determined to be attributable to such deduction or withholding and which will
leave such Lender (after such payment) in no worse position than it would have
been in if the Borrower had not been required to make such deduction or
withholding. Nothing herein contained shall interfere with the right of a Lender
to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender to claim any tax credit or to disclose any information relating to its
tax affairs or any computations in respect thereof or require any Lender to do
anything that

38



--------------------------------------------------------------------------------



 



would prejudice its ability to benefit from any other credits, reliefs,
remissions or repayments to which it may be entitled.

     Section 4.02 Illegality.

     If a Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender or its Lending Office to make, maintain or fund Eurodollar Rate Loans, or
to determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower, any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender, prepay
or, if applicable, convert all applicable Eurodollar Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

     Section 4.03 Inability to Determine Eurodollar Rate.

     If the Administrative Agent determines that for any reason adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
that the Eurodollar Base Rate for any requested Interest Period with respect to
a proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost
to the Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of a
Eurodollar Rate Loan or, failing that, will be deemed to have converted such
request into a request for a Borrowing of a Base Rate Loan in the amount
specified therein.

     Section 4.04 Increased Cost and Reduced Return; Capital Adequacy.

          (a) If a Lender determines that as a result of the introduction of or
any change in or in the interpretation of any Requirement of Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 4.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements utilized in the determination of the Eurodollar
Rate), then from time to

39



--------------------------------------------------------------------------------



 



time upon demand of such Lender and upon presentment of written documentation
(in the form of a detailed calculation and explanation), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction, provided such increased cost or reduction is
related solely to Borrowings under this Credit Agreement.

          (b) If a Lender determines that the introduction of any law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender, the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction.

     Section 4.05 Funding Losses.

     Upon demand of any Lender from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to borrow, continue, convert or prepay any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower,

including any loss, cost or expense (other than loss of the Applicable
Percentage) arising from the liquidation or reemployment of funds obtained by
such Lender to maintain such Loan or from fees payable to terminate the deposits
from which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to a Lender under
this Section 4.05, such Lender shall be deemed to have funded each Eurodollar
Rate Loan at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.

     Section 4.06 Requests for Compensation.

     A certificate of a Lender claiming compensation under this Article IV and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount, a
Lender may use any reasonable averaging and attribution methods.

     Section 4.07 Survival.

40



--------------------------------------------------------------------------------



 



     All of the Borrower’s obligations under this Article IV shall survive
termination of the Commitments and repayment of all other Borrower Obligations
hereunder.

ARTICLE V
CONDITIONS PRECEDENT

     Section 5.01 Closing Conditions.

     The obligation of the Lenders to enter into this Credit Agreement is
subject to satisfaction (or waiver) on the Closing Date of the following
conditions precedent:

          (a) Executed Credit Documents. Receipt by the Administrative Agent of
duly executed copies of this Credit Agreement, the Notes in favor of each Lender
requesting a Note, and all other Credit Documents, each in form and substance
acceptable to the Lenders.

          (b) Corporate Documents. Receipt by the Administrative Agent of the
following:

     (i) Charter Documents. Copies of the articles of incorporation or other
charter documents of the Borrower certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation and certified by a secretary or assistant
secretary of the Borrower to be true and correct as of the Closing Date.

     (ii) Bylaws. A copy of the bylaws of the Borrower certified by a secretary
or assistant secretary of the Borrower to be true and correct as of the Closing
Date.

     (iii) Resolutions. Copies of resolutions of the Board of Directors of the
Borrower approving the transactions contemplated by this Credit Agreement and
authorizing certain officers of the Borrower to negotiate, execute and deliver
the Credit Documents, certified by a secretary or assistant secretary of the
Borrower to be true and correct and in full force and effect as of the Closing
Date.

     (iv) Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.

     (v) Good Standing. Copies of certificates of good standing, existence or
their equivalent with respect to the Borrower, certified as of a recent date by
the appropriate Governmental Authority of the state of its incorporation.

          (c) Opinions of Counsel. Receipt by the Administrative Agent of such
opinions from legal counsel to the Borrower, addressed to the Lenders, dated as
of the Closing Date, and covering matters that customarily are addressed in
connection with the transactions contemplated by this Credit Agreement, in form
and substance reasonably satisfactory to the Administrative Agent.

41



--------------------------------------------------------------------------------



 



          (d) Financial Statements. Receipt by the Administrative Agent of a
copy of (i) the annual consolidated financial statements (including balance
sheets, income statements and cash flow statements) of the Borrower and its
Subsidiaries for fiscal years 2003 and 2004, audited by independent public
accountants of recognized national standing, (ii) the consolidated balance
sheet, income statement and statement of cash flows of the Borrower and its
Subsidiaries for the fiscal quarter ended March 31, 2005 and (iii) such other
financial information regarding the Borrower as the Administrative Agent may
reasonably request.

          (e) Fees and Expenses. Payment by the Borrower of all fees and
expenses invoiced by, and owed by it to, the Administrative Agent or any Lender.

          (f) Litigation. There shall be no material actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings
pending or, to the knowledge of the Borrower, threatened against the Borrower
which have not been disclosed in the Borrower’s reports filed with the SEC and
which would have or would reasonably be expected to have a Material Adverse
Effect.

          (g) Material Adverse Effect. Since March 31, 2005, there has occurred
no Material Adverse Effect.

          (h) Officer’s Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Financial Officer as of the
Closing Date stating that (i) the Borrower is in compliance in all material
respects with all existing material financial obligations, (ii) no action, suit,
investigation or proceeding is pending or, to such Financial Officer’s
knowledge, threatened in any court or before any arbitrator or governmental
instrumentality that purports to affect the Borrower or any transaction
contemplated by the Credit Documents, if such action, suit, investigation or
proceeding would have or would reasonably be expected to have a Material Adverse
Effect, (iii) the financial statements and information delivered to the Lenders
on or before the Closing Date were prepared in good faith and in accordance with
GAAP except to the extent of items that are immaterial in the aggregate and
except that the quarterly financial statements are unaudited and are subject to
year-end adjustments, and (iv) immediately after giving effect to this Credit
Agreement, the other Credit Documents and all the transactions contemplated
therein to occur on such date, (A) no Default or Event of Default exists,
(B) all representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects on and as of the date
made, (C) the Borrower is Solvent and (D) as of the fiscal quarter ended
March 31, 2005, the Borrower is in compliance with the financial covenant set
forth in Section 7.02, as demonstrated by the calculations set forth on a
Schedule attached thereto.

          (i) Existing Credit Agreement. The Existing Credit Agreement shall
have been terminated or will be terminated on the Closing Date and all amounts
owing thereunder shall have been paid in full.

          (j) Other. Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender.

     Section 5.02 Conditions to Loans.

42



--------------------------------------------------------------------------------



 



     The Lenders shall not be obligated to make a Loan and no Issuing Bank shall
be obligated to issue, amend, renew or extend a Letter of Credit unless:

          (a) Notice of Borrowing. The Borrower shall have timely delivered a
notice requesting the issuance or amendment of a Letter of Credit or a duly
executed and completed Notice of Borrowing in conformance with all the terms and
conditions of this Credit Agreement.

          (b) Representations and Warranties. The representations and warranties
of the Borrower set forth in this Credit Agreement (other than those set forth
in Section 6.08) and all other Credit Documents shall be true and correct on and
as of the date of such Loan or the date of issuance, amendment, renewal or
extension of such Letter of Credit, if applicable.

          (c) No Default. No Default or Event of Default shall exist or be
continuing either prior to or after giving effect to such Loan or Letter of
Credit.

          (d) Availability. Immediately after giving effect to the making of
such Loan or the issuance or amendment of such Letter of Credit, the aggregate
amount of Loans outstanding plus the total LC Exposure outstanding shall not
exceed the Committed Amount.

     The delivery of each Notice of Borrowing and each notice requesting the
issuance of a Letter of Credit shall constitute a representation and warranty by
the Borrower of the correctness of the matters specified in subsections (b),
(c) and (d) above.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

     The Borrower hereby represents and warrants to the Lenders that:

     Section 6.01 Organization and Good Standing.

     The Borrower (a) is a corporation, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) is
duly qualified and in good standing as a foreign entity authorized to do
business in every other jurisdiction where the failure to so qualify would have
a Material Adverse Effect and (c) has the requisite power and authority to own
its properties and to carry on its business as now conducted and as proposed to
be conducted.

     Section 6.02 Due Authorization.

     The Borrower (a) has the requisite power and authority to execute, deliver
and perform this Credit Agreement and the other Credit Documents and to incur
the obligations herein and therein provided for and (b) has been authorized by
all necessary action to execute, deliver and perform this Credit Agreement and
the other Credit Documents.

     Section 6.03 No Conflicts.

     Neither the execution and delivery of this Credit Agreement and the other
Credit Documents, nor the consummation of the transactions contemplated herein
and therein, nor

43



--------------------------------------------------------------------------------



 



performance of and compliance with the terms and provisions hereof and thereof
by the Borrower will (a) violate or conflict with any provision of its
organizational documents, (b) violate, contravene or conflict with any
Requirement of Law or any law (including without limitation, the Public Utility
Holding Company Act of 1935, as amended), regulation (including without
limitation, Regulation U and Regulation X), order, writ, judgment, injunction,
decree or permit applicable to it, (c) violate, contravene or conflict with
contractual provisions of, or cause an event of default under, any indenture,
loan agreement, mortgage, deed of trust, contract or other agreement or
instrument to which it is a party or by which it may be bound, the violation of
which would constitute a Material Adverse Effect or (d) result in or require the
creation of any Lien upon or with respect to its properties.

     Section 6.04 Consents.

     No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement or any of the other Credit Documents that has not been obtained
or made.

     Section 6.05 Enforceable Obligations.

     This Credit Agreement and the other Credit Documents have been duly
executed and delivered and constitute the legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as may be limited by Debtor Relief Laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

     Section 6.06 Financial Condition.

     The financial statements delivered to the Lenders pursuant to
Section 5.01(d) and pursuant to Sections 7.01(a) and (b): (a) have been prepared
in accordance with GAAP except to the extent of items that are immaterial in the
aggregate and except that the quarterly financial statements are unaudited and
are subject to year-end adjustments and have fewer footnotes than annual
statements and (b) present fairly in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of such date and for such periods. No opinion provided with
respect to the Borrower’s financial statements pursuant to Section 7.01 (or as
to any prior annual financial statements) has been withdrawn.

     Section 6.07 No Default.

     No Default or Event of Default presently exists and is continuing.

     Section 6.08 Litigation.

     As of the Closing Date, except as disclosed in Borrower’s SEC filings or
otherwise disclosed in writing to the Lenders, there are no actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings,
pending or, to the knowledge of the Borrower, threatened against the Borrower
which would have or would reasonably be expected to have a Material Adverse
Effect.

44



--------------------------------------------------------------------------------



 



     Section 6.09 Taxes.

     The Borrower has filed, or caused to be filed, all material tax returns
(federal, state, local and foreign) required to be filed and paid all amounts of
taxes shown thereon to be due (including interest and penalties) and has paid
all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes which are not yet delinquent or that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP.

     Section 6.10 Compliance with Law.

     Except as disclosed in the Borrower’s SEC filings or otherwise disclosed in
writing to the Lenders, the Borrower is in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, unless
such failure to comply has not had or would not reasonably be expected to have a
Material Adverse Effect.

     Section 6.11 ERISA.

     Except as would not result or reasonably be expected to result in a
Material Adverse Effect:

          (a) During the five-year period prior to the date on which this
representation is made or deemed made: (i) no Termination Event has occurred,
and, to the best knowledge of the Borrower, no event or condition has occurred
or exists as a result of which any Termination Event would be reasonably
expected to occur; (ii) no “accumulated funding deficiency,” as such term is
defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Single Employer Plan; (iii) each Plan
has been maintained, operated, and funded in material compliance with its terms
and the provisions of ERISA, the Code, and any other applicable federal or state
laws; and (iv) no Lien in favor of the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.

          (b) The aggregate actuarial present value of all accumulated plan
benefits of all Single Employer Plans (determined utilizing the assumptions used
for purposes of Statement of Financial Accounting Standards No. 35) did not, as
of the most recent valuation dates reflected in the Borrower’s annual financial
statements contained in the Borrower’s most recent Form 10-K, exceed the
aggregate fair market value of the assets of all such Single Employer Plans,
except as disclosed in the Borrower’s financial statements.

          (c) Neither the Borrower nor any ERISA Affiliate has incurred, or, to
the best knowledge of the Borrower, is reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan. Neither the Borrower nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization (within the meaning of
Section 4241 of ERISA), is insolvent (within the meaning of Section 4245 of
ERISA), or has been terminated (within the meaning of Title IV of ERISA).

          (d) No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a

45



--------------------------------------------------------------------------------



 



Plan which has subjected or would be reasonably likely to subject the Borrower
or any ERISA Affiliate to any liability under Sections 406, 409, 502(i), or
502(l) of ERISA or Section 4975 of the Code, or under any agreement or other
instrument pursuant to which the Borrower or any ERISA Affiliate has agreed or
is required to indemnify any person against any such liability.

          (e) The aggregate actuarial present value of all accumulated
post-retirement benefit obligations of the Borrower and the ERISA Affiliates
(determined utilizing the assumptions used for purposes of Statement of
Financial Accounting Standards No. 106) under Plans which are welfare benefit
plans (as defined in Section 3(1) of ERISA), as of the most recent valuation
dates reflected in the Borrower’s annual financial statements contained in the
Borrower’s most recent form 10-K, are reflected on such financial statements in
accordance with Statement of Financial Accounting Standards No. 106.

     Section 6.12 Use of Proceeds; Margin Stock.

     The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 7.08. The Borrower is not incurring the indebtedness
evidenced by the Notes hereunder for the purpose, directly or indirectly, of
purchasing or carrying Margin Stock, except the Borrower may purchase its common
stock, if after giving effect to such purchases, such indebtedness would not
violate any Requirement of Law. Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying Margin Stock.

     Section 6.13 Government Regulation.

          (a) Neither the Borrower nor any of its Subsidiaries is subject to
regulation under the Public Utility Holding Company Act of 1935, as amended.

          (b) The Borrower is not an “investment company” registered or required
to be registered under the Investment Company Act of 1940, as amended, or
controlled by such a company.

     Section 6.14 Solvency.

     The Borrower is and, after the consummation of the transactions
contemplated by this Credit Agreement, will be Solvent.

     Section 6.15 Disclosure.

     Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of the Borrower in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, in light of the circumstances under which they were made,
taken as a whole, not misleading.

     Section 6.16 Environmental Matters.

46



--------------------------------------------------------------------------------



 



     Except as would not result or reasonably be expected to result in a
Material Adverse Effect: (a) each of the properties of the Borrower (the
“Properties”) and all operations at the Properties are in substantial compliance
with all applicable Environmental Laws, (b) there is no undocumented or
unreported violation of any Environmental Law with respect to the Properties or
the businesses operated by the Borrower (the “Businesses”) that the Borrower is
aware of, and (c) there are no conditions relating to the Businesses or
Properties that have given rise to or would reasonably be expected to give rise
to a liability under any applicable Environmental Laws.

     Section 6.17 Insurance.

     The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies, in such amounts (after
giving effect to any self-insurance compatible with the following standards),
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.

ARTICLE VII
AFFIRMATIVE COVENANTS

     The Borrower hereby covenants and agrees that so long as this Credit
Agreement or any other Credit Document is in effect and until the Loans,
together with interest, fees and other obligations hereunder, have been paid in
full and all the Letters of Credit and the Commitments shall have terminated:

     Section 7.01 Information Covenants.

     The Borrower will furnish, or cause to be furnished, to the Administrative
Agent, which in turn shall distribute promptly to the Lenders:

          (a) Annual Financial Statements. As soon as available, and in any
event within 75 days after the close of each fiscal year of the Borrower, a
consolidated balance sheet, income statement and statement of cash flows of the
Borrower and its Subsidiaries, as of the end of such fiscal year, setting forth
in comparative form figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and, in each
case, audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Lenders and whose opinion shall be
furnished to the Lenders, and shall be to the effect that such financial
statements have been prepared in accordance with GAAP (except to the extent of
items that are immaterial in the aggregate and except for changes with which
such accountants concur) and shall not be limited as to the scope of the audit
or qualified in any respect. Notwithstanding the above, it is understood and
agreed that delivery of the Borrower’s applicable Form 10-K shall satisfy the
requirements of this Section 7.01(a).

          (b) Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the close of each fiscal quarter of the Borrower
(other than the fourth fiscal quarter), a consolidated balance sheet, income
statement and statement of cash flows of the Borrower and its Subsidiaries as of
the end of such fiscal quarter, in each case setting forth in comparative form
figures for the corresponding period of the preceding fiscal year, all such

47



--------------------------------------------------------------------------------



 



financial information described above to be in reasonable form and detail and
reasonably acceptable to the Lenders, and, in each case, accompanied by a
certificate of a Financial Officer of the Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of such Person and have been prepared in accordance with
GAAP (except to the extent of items that are immaterial in the aggregate),
subject to changes resulting from audit and normal year-end audit adjustments.
Notwithstanding the above, it is understood and agreed that delivery of the
Borrower’s applicable Form 10-Q shall satisfy the requirements of this
Section 7.01(b).

          (c) Officer’s Certificate. Within 75 days of the end of each fiscal
year and within 45 days of the end of each fiscal quarter other than the fourth
quarter, a certificate of a Financial Officer substantially in the form of
Exhibit 7.01(c): (i) setting forth calculations demonstrating compliance by the
Borrower with the financial covenant set forth in Section 7.02 as of the end of
such fiscal period; (ii) stating that no Default or Event of Default exists, or
if any Default or Event of Default does exist, specifying the nature and extent
thereof and what action the Borrower proposes to take with respect thereto; and
(iii) notifying the Administrative Agent of the posting of any documents
referred to in Section 7.01(a) and (b).

          (d) Electronic Delivery Permitted. Documents required to be delivered
pursuant to Section 7.01(a) and (b) (to the extent such documents are filed with
the Securities and Exchange Commission) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at www.bakerhughes.com; (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or sponsored by the Administrative Agent); or
(iii) filed with the Securities and Exchange Commission. Notwithstanding
anything contained in this Section 7.01(d), in every instance the Borrower shall
be required to provide paper copies of the compliance certificate required by
Section 7.01(c) to the Administrative Agent. Except for such compliance
certificates, the Administrative Agent shall have no obligation to maintain
copies of the documents referred to in Sections 7.01(a) and (b), and in any
event the Administrative Agent shall have no obligation to request the delivery
of the documents referred to in Section 7.01(a), (b) or (c).

          (e) Notices. Upon the Borrower’s obtaining knowledge thereof, the
Borrower will give written notice to the Administrative Agent within five
Business Days of (i) the occurrence of a Default or Event of Default, specifying
the nature and extent thereof and what action the Borrower proposes to take with
respect thereto, (ii) any change in the Debt Rating and (iii) the occurrence of
any of the following with respect to the Borrower (A) the pendency or
commencement of any litigation, arbitration or governmental proceeding against
the Borrower which, if adversely determined, would have or would reasonably be
expected to have a Material Adverse Effect or (B) the institution of any
proceedings against the Borrower with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation or alleged
violation of, any federal, state or local law, rule or regulation (including,
without limitation, any Environmental Law), the violation of which constitutes a
Material Adverse Effect. The Borrower will immediately give written notice to
the Administrative Agent of any change in the fiscal year of the Borrower.

48



--------------------------------------------------------------------------------



 



          (f) ERISA. Upon the Borrower or any ERISA Affiliate obtaining
knowledge thereof, the Borrower will give written notice to the Administrative
Agent promptly (and in any event within five Business Days) of any of the
following which would result in or reasonably would be expected to result in a
Material Adverse Effect: (i) any event or condition, including, but not limited
to, any Reportable Event, that constitutes, or would be reasonably expected to
lead to, a Termination Event; (ii) with respect to any Multiemployer Plan, the
receipt of notice as prescribed in ERISA or otherwise of any withdrawal
liability assessed against the Borrower or any of its ERISA Affiliates, or of a
determination that any Multiemployer Plan is in reorganization or insolvent
(both within the meaning of Title IV of ERISA); or (iii) the failure to make
full payment on or before the due date (including extensions) thereof of all
amounts which the Borrower or any of its Subsidiaries or ERISA Affiliates is
required to contribute to each Plan pursuant to its terms and as required to
meet the minimum funding standard set forth in ERISA and the Code with respect
thereto; in each case together with a description of any such event or condition
or a copy of any such notice and a statement by an officer of the Borrower
briefly setting forth the details regarding such event, condition, or notice,
and the action, if any, which has been or is being taken or is proposed to be
taken with respect thereto.

          (g) Other Information. With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of the Borrower as any Lender may reasonably request.

     Section 7.02 Funded Indebtedness-to-Capitalization.

     The Borrower shall at all times maintain a ratio of (a) Funded Indebtedness
of the Borrower and its Subsidiaries to (b) Total Capitalization that is less
than or equal to .60 to 1.0.

     Section 7.03 Preservation of Existence and Franchises.

          (a) The Borrower will do all things necessary to preserve and keep in
full force and effect its existence and rights, franchises and authority.

          (b) The Borrower will, and will cause its Subsidiaries to, generally
maintain its properties in good condition and not waste or otherwise permit such
properties to deteriorate, reasonable wear and tear excepted.

     Section 7.04 Books and Records.

     The Borrower will, and will cause its Subsidiaries to, keep complete and
accurate books and records of its transactions, in all material respects, in
accordance with good accounting practices on the basis of GAAP (including the
establishment and maintenance of appropriate reserves).

     Section 7.05 Compliance with Law.

     The Borrower will, and will cause its Subsidiaries to, comply with all
Requirements of Law and all other laws (including, without limitation, all
Environmental Laws and ERISA laws), rules, regulations (including without
limitation, Regulation U and Regulation X), and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its

49



--------------------------------------------------------------------------------



 



properties, if the failure to comply would have or would reasonably be expected
to have a Material Adverse Effect or would violate any restrictions on its
ability to incur or assume Indebtedness.

     Section 7.06 Payment of Taxes and Other Indebtedness

     The Borrower will, and will cause its Subsidiaries to, pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) all of its other Indebtedness as it shall become due (to
the extent such repayment is not otherwise prohibited by this Credit Agreement);
provided, however, that the Borrower shall not be required to pay any such tax,
assessment, charge, levy, claim or Indebtedness which is being contested in good
faith by appropriate proceedings and as to which adequate reserves therefor have
been established in accordance with GAAP, unless the failure to make any such
payment would have or would be reasonably expected to have a Material Adverse
Effect.

     Section 7.07 Insurance.

     The Borrower will, and will cause its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation
insurance and general liability insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.

     Section 7.08 Use of Proceeds.

     The proceeds of the Loans may be used for general corporate purposes of the
Borrower and its respective subsidiaries.

     Section 7.09 Audits/Inspections.

     Upon reasonable notice and during normal business hours, at the reasonable
request of any Lender, the Borrower will, and will cause its Subsidiaries to,
permit representatives appointed by the Administrative Agent, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s and its Subsidiaries’ property, including its books
and records, its accounts receivable and inventory, the Borrower’s and its
Subsidiaries’ facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Administrative Agent and to discuss all such matters with the officers,
employees and representatives of the Borrower and its Subsidiaries; provided,
that an officer or authorized agent of the Borrower and its Subsidiaries shall
be present during any such discussions between the officers, employees or
representatives of the Borrower and its Subsidiaries and the representatives of
the Administrative Agent, and provided further that any such nonpublic
information obtained by any Person during such audit or inspection shall be
treated as confidential information in accordance with the disclosure standards
set forth in

50



--------------------------------------------------------------------------------



 



Section 11.15. Any information obtained by the Administrative Agent shall be
made available to any Lender upon such Lender’s request.

ARTICLE VIII
NEGATIVE COVENANTS

     The Borrower hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans, together with interest, fees and
other obligations hereunder, have been paid in full and all the Letters of
Credit and the Commitments shall have terminated:

     Section 8.01 Nature of Business.

     The Borrower will not, nor will it permit its Subsidiaries to, materially
alter the character of its business from that conducted as of the Closing Date.

     Section 8.02 Fundamental Changes.

     The Borrower will not, nor will it permit its Significant Subsidiaries to
(i) enter into any transaction of merger; (ii) consolidate, liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution); or (iii) sell all
or substantially all of its assets; provided that, so long as no Default or
Event of Default shall exist or be caused thereby, a Person may be merged or
consolidated with or into or sell all or substantially all of its assets to the
Borrower or one of its Significant Subsidiaries so long as (a) the Borrower or a
Significant Subsidiary is the surviving entity and (b) if the transaction is
between the Borrower and one of its Significant Subsidiaries, the Borrower is
the surviving entity.

     Section 8.03 Affiliate Transactions.

     Other than transactions between wholly-owned Subsidiaries of the Borrower,
the Borrower will not, nor will it permit its Subsidiaries to, enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any Affiliate other than on terms and conditions substantially as
favorable as would be obtainable in a comparable arm’s-length transaction with a
Person other than an Affiliate.

     Section 8.04 Liens.

     The Borrower will not, nor will it permit its Subsidiaries to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, securing any Indebtedness
other than the following: (a) Liens securing Borrower Obligations, (b) Liens for
taxes not yet due or Liens for taxes being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof),
(c) Liens in respect of property imposed by law arising in the ordinary course
of business such as materialmen’s, mechanics’, warehousemen’s, carrier’s,
landlords’ and other nonconsensual statutory Liens which are not yet due and
payable, which have been in existence less than 90 days or which are being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have

51



--------------------------------------------------------------------------------



 



been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (d) pledges or
deposits made in the ordinary course of business to secure payment of worker’s
compensation insurance, unemployment insurance, pensions or social security
programs, (e) Liens arising from good faith deposits in connection with or to
secure performance of tenders, bids, leases, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money), (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds,
(g) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
property for its intended purposes, (h) judgment Liens that would not constitute
an Event of Default, (i) Liens arising by virtue of any statutory or common law
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a creditor depository
institution, (j) any Lien on any property or assets acquired from a corporation
or other entity which is merged with or into the Borrower or its Subsidiaries in
accordance with Section 8.02, and is not created in anticipation of any such
transaction (unless such Lien is created to secure or provide for the payment of
any part of the purchase price of such corporation or other entity), (k) any
Lien on any property or assets existing at the time of acquisition of such
property or assets by the Borrower and which is not created in anticipation of
such acquisition (unless such Lien was created to secure or provide for the
payment of any part of the purchase price of such property or assets), (l) any
Lien on Margin Stock, (m) other Liens not previously described in the foregoing
clauses (a) through (l) to the extent such Liens do not secure Indebtedness
exceeding fifteen percent (15%) of Net Worth in the aggregate, and (n) any
extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Liens referred to in the foregoing
clauses (a) through (m), for amounts not exceeding the principal amount of the
Indebtedness secured by the Lien so extended, renewed or replaced, provided that
such extension, renewal or replacement Lien is limited to all or a part of the
same property or assets that were covered by the Lien extended, renewed or
replaced (plus improvements on such property or assets).

     Section 8.05 Burdensome Agreements.

     Neither the Borrower nor any of its Subsidiaries shall enter into any
contractual obligation (other than this Credit Agreement or any other Credit
Document) that materially limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or to otherwise transfer property to the
Borrower, (ii) of any Subsidiary to guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person.

     Section 8.06 Subsidiary Indebtedness.

     The Borrower will not permit any of its Subsidiaries to, contract, create,
incur, assume or permit to exist any Indebtedness, other than:

          (a) Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business;

52



--------------------------------------------------------------------------------



 



          (b) Indebtedness owing by a Subsidiary of the Borrower to the Borrower
or another Subsidiary of the Borrower;

          (c) purchase money Indebtedness to finance the purchase of fixed
assets (including equipment); provided that (i) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

          (d) Indebtedness evidenced by Swap Contract entered into in the
ordinary course of business and not for speculative purposes;

          (e) Indebtedness incurred after the Closing Date in connection with
the acquisition of a Person or Property as long as such Indebtedness existed
prior to such acquisition and was not created in anticipation thereof;

          (f) Indebtedness existing on the Closing Date as set forth on
Schedule 8.06; and

          (g) any other Indebtedness in an amount not to exceed fifteen percent
(15%) of Net Worth in the aggregate, at any one time outstanding.

ARTICLE IX
EVENTS OF DEFAULT

     Section 9.01 Events of Default.

     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

          (a) Payment. The Borrower shall: (i) subject to subclause (ii) of this
clause (a), default in the payment when due of any principal of any of the Loans
or any reimbursement obligations in respect of any LC Disbursements,
(ii) default in the payment when due of any principal of any of the Loans or any
reimbursement obligations in respect of any LC Disbursements and (A) such
default is due to an event the result of which is an impairment of the financial
markets that makes it impossible for the Borrower to timely transfer funds over
an interbank transfer mechanism in order to make such payment when due and
(B) such default shall continue for three or more Business Days; or
(iii) default, and such default shall continue for three or more Business Days,
in the payment when due of any interest on the Loans or of any fees or other
amounts owing hereunder, under any of the other Credit Documents or in
connection herewith or therewith.

          (b) Representations. Any representation, warranty or statement made or
deemed to be made by the Borrower herein, in any of the other Credit Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was deemed to have been made.

          (c) Covenants. The Borrower shall:

53



--------------------------------------------------------------------------------



 



     (i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.01(e)(i), 7.02, 7.03(a), 7.04, 7.05, 7.08 or
Article VIII, inclusive; or

     (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 7.01 (other than Section 7.01(e)(i))
and such default shall continue unremedied for a period of five Business Days
after the earlier of the Borrower becoming aware of such default or notice
thereof given by the Administrative Agent or any Lender; or

     (iii) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b),
(c)(i), or (c)(ii) of this Section 9.01) contained in this Credit Agreement or
any other Credit Document and such default shall continue unremedied for a
period of at least 30 days after the earlier of the Borrower becoming aware of
such default or notice thereof given by the Administrative Agent or any Lender.

          (d) Bankruptcy, etc. The occurrence of any of the following with
respect to the Borrower or any of its Material Subsidiaries (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower or any such Material Subsidiary in
an involuntary case under any applicable Debtor Relief Law now or hereafter in
effect, or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Borrower or any such Material Subsidiary
or for any substantial part of its property or ordering the winding up or
liquidation of its affairs; or (ii) an involuntary case under any applicable
Debtor Relief Law now or hereafter in effect is commenced against the Borrower
or any such Material Subsidiary and such petition remains unstayed and in effect
for a period of 60 consecutive days; or (iii) the Borrower or any such Material
Subsidiary shall commence a voluntary case under any applicable Debtor Relief
Law now or hereafter in effect, or consent to the entry of an order for relief
in an involuntary case under any such law, or consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or any substantial part of its
property or make any general assignment for the benefit of creditors; or
(iv) the Borrower or any such Material Subsidiary shall admit in writing its
inability to pay its debts generally as they become due or any action shall be
taken by any Person in furtherance of any of the aforesaid purposes.

          (e) Defaults under Other Agreements. With respect to any Indebtedness
of the Borrower or any of its Subsidiaries (other than Indebtedness outstanding
under this Credit Agreement) in excess of $100,000,000 in the aggregate (A) the
Borrower or any such Subsidiary shall (i) default in any payment (beyond the
applicable grace period with respect thereto, if any) with respect to such
Indebtedness, or (ii) default (after giving effect to any applicable grace
period) in the observance or performance of any covenant or agreement relating
to such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event or condition shall occur or
condition exist, the effect of which default or other event or condition is to
cause or permit the holder or the holders of such Indebtedness (or any trustee
or agent on behalf of such holders) to cause (determined without regard to
whether any notice or lapse of time is required) such Indebtedness to become due
prior to its

54



--------------------------------------------------------------------------------



 



stated maturity; or (B) such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
prior to the stated maturity thereof; or (C) such Indebtedness shall mature and
remain unpaid. With respect to (A)(i) above, if an impairment of the financial
markets makes it impossible for the Borrower to timely transfer funds over an
interbank transfer mechanism in order to make the applicable payments when due,
then no default shall exist until the failure to make such payments shall have
continued for three or more Business Days beyond the date due (after giving
effect to any applicable grace period).

          (f) Judgments. One or more judgments, orders, or decrees shall be
entered against the Borrower or any of its Subsidiaries involving a liability of
$100,000,000 or more, in the aggregate, (to the extent not paid or covered by
insurance provided by a carrier who has acknowledged coverage) and such
judgments, orders or decrees shall be final and unappealable and shall not have
been paid, vacated, satisfied, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; provided that if such judgment, order or
decree provides for periodic payments over time then the Borrower or such
Subsidiary shall have a grace period of 30 days with respect to each such
periodic payment but only so long as no lien attaches during such period.

          (g) ERISA. The occurrence of any ERISA Event (as defined below) that,
when taken together with all other ERISA Events that have occurred, would have
or would be reasonably expected to have a Material Adverse Effect: (i) any
“accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower or
any ERISA Affiliate in favor of the PBGC or a Plan; (ii) a Termination Event
shall occur with respect to a Single Employer Plan which is likely to result in
the termination of such Plan in a distress termination under Section 4041(c) of
ERISA or by the PBGC under Section 4042 of ERISA; (iii) the Borrower or any
ERISA Affiliate shall incur any liability in connection with a withdrawal from,
reorganization of (within the meaning of Section 4241 of ERISA), or insolvency
(within the meaning of Section 4245 of ERISA) of a Multiemployer Plan or
Multiple Employer Plan; or (iv) any prohibited transaction (within the meaning
of Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which would be reasonably expected to subject the
Borrower or any ERISA Affiliate to any liability under Sections 406, 409,
502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which the Borrower or any ERISA Affiliate has
agreed or is required to indemnify any person against any such liability (each
of (i) through (iv) an “ERISA Event”).

          (h) Change of Control. There shall occur a Change of Control.

     Section 9.02 Acceleration; Remedies.

     Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the Lenders or the
Required Lenders, as applicable, the Administrative Agent may, or upon the
request and direction of the Required Lenders shall, by written notice to the
Borrower, take any of the following actions without prejudice to the rights of
the Administrative Agent or any Lender to enforce its claims against the
Borrower, except as otherwise specifically provided for herein:

55



--------------------------------------------------------------------------------



 



          (a) Termination of Commitments. Declare the Commitments terminated,
whereupon the Commitments shall be immediately terminated.

          (b) Acceleration of Loans. Declare the unpaid amount of all Borrower
Obligations to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower.

          (c) Enforcement of Rights. Enforce any and all rights and interests
created and existing under the Credit Documents, including, without limitation,
all rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in
Section 9.01(e) shall occur, then the Commitments and any obligation of any
Issuing Bank to grant extensions of outstanding Letters of Credit shall
automatically terminate and all Loans, the LC Exposure, all accrued interest in
respect thereof, all accrued and unpaid fees and other Borrower Obligations
owing to the Administrative Agent and the Lenders hereunder shall immediately
become due and payable without the giving of any notice or other action by the
Administrative Agent or the Lenders, which notice or other action is expressly
waived by the Borrower.

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by Law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other Debtor Relief Law.

     Section 9.03 Allocation of Payments After Event of Default.

     Notwithstanding any other provisions of this Credit Agreement, after the
occurrence of an Event of Default and the exercise of remedies by the
Administrative Agent or the Lenders pursuant to Section 9.02 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Administrative Agent or any Lender on
account of amounts outstanding under any of the Credit Documents shall be paid
over or delivered as follows:

     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent or any of the Lenders in connection with enforcing its
rights under the Credit Documents ratably among them in proportion to the
amounts described in this clause “FIRST” payable to them;

     SECOND, to payment of any fees owed to the Administrative Agent or any of
the Lenders ratably among them in proportion to the amounts described in this
clause “SECOND” payable to them;

     THIRD, to the payment of all accrued interest payable to the Lenders
hereunder ratably among them in proportion to the amounts described in this
clause “THIRD” payable to them;

56



--------------------------------------------------------------------------------



 



     FOURTH, to the payment of the outstanding principal amount of the Loans
(including the reimbursement of LC Disbursements and the cash collateralization
of any outstanding Letters of Credit) ratably among them in proportion to the
amounts described in this clause “FOURTH” payable to them;

     FIFTH, to all other obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses “FIRST” through
“FOURTH” above ratably among the holders of the Borrower Obligations in
proportion to the amounts described in this clause “FIFTH” payable to them; and

     SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category.

Subject to Section 2.04(d), amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Borrower Obligations, if any, in the order set forth above.

ARTICLE X
AGENCY PROVISIONS

     Section 10.01 Appointment and Authorization of the Administrative Agent.

          (a) Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Credit Agreement and each other Credit Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Credit Agreement or any other Credit Document, together with such powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirement of Law. Instead, such term is used merely
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

          (b) Each Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each Issuing Bank shall have all of the benefits and immunities (i) provided
to the Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by such Issuing Bank in

57



--------------------------------------------------------------------------------



 



connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article X and in the definition of “Agent-Related Person” included such Issuing
Bank with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to the Issuing Banks.

     Section 10.02 Delegation of Duties.

     The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Credit Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

     Section 10.03 Liability Of Agents.

     No Agent-Related Person shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Credit Agreement or
any other Credit Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
the Borrower or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of the
Borrower or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of the Borrower or any Affiliate thereof.

     Section 10.04 Reliance by Administrative Agent.

          (a) The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in

58



--------------------------------------------------------------------------------



 



refraining from acting, under this Credit Agreement or any other Credit Document
in accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

          (b) For purposes of determining compliance with the conditions
specified in Section 5.01, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

     Section 10.05 Notice of Default.

     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Credit Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article IX; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

     Section 10.06 Credit Decision; Disclosure of Information by the
Administrative Agent.

     Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries, and all applicable bank
or other regulatory Requirement of Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Credit
Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Credit
Agreement and the other Credit Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower.
Except for notices,

59



--------------------------------------------------------------------------------



 



reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower or any of its Affiliates
which may come into the possession of any Agent-Related Person.

     Section 10.07 Indemnification of the Administrative Agent.

     Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of the Borrower and without limiting the obligation
of the Borrower to do so), on a pro rata basis, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided further, however,
that no action taken in accordance with the directions of the Required Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including, without limitation, the reasonable
fees and expenses of legal counsel) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all Borrower Obligations and the resignation of the
Administrative Agent.

     Section 10.08 Administrative Agent in its Individual Capacity.

     JPMorgan and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Borrower and its Affiliates as though JPMorgan were not the
Administrative Agent or an Issuing Bank hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, JPMorgan or its Affiliates may receive information regarding the
Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Borrower or such Affiliate) and
acknowledge that JPMorgan shall be under no obligation to provide such
information to them. With respect to its Loans, JPMorgan shall have the same
rights and powers under this Credit Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent
or an Issuing Bank, and the terms “Lender” and “Lenders” include JPMorgan in its
individual capacity.

     Section 10.09 Successor Administrative Agent.

60



--------------------------------------------------------------------------------



 



     The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders. If the Administrative Agent resigns under this Credit
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders, which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the retiring Administrative Agent, the
retiring Administrative Agent may appoint, after consulting with the Lenders and
the Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” shall mean such successor administrative agent, and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated without any other or further act or deed on the part
of the resigning Administrative Agent or any other Lender. After the
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article X and Section 11.05 shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Credit Agreement. If no successor administrative
agent has accepted appointment as Administrative Agent by the date which is
30 days following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor administrative agent as provided for above.

     Section 10.10 Administrative Agent May File Proofs of Claim.

     In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Borrower Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.04 and
11.05) allowed in such judicial proceeding; and

          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the

61



--------------------------------------------------------------------------------



 



Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.04
and 11.05).

     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Borrower Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

     Section 10.11 Other Agents, Arrangers and Managers.

     None of the Lenders or other Persons identified on the facing page or
signature pages of this Credit Agreement as a “co-syndication agent,”
“documentation agent,” “sole book manager,” or “sole lead arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Credit Agreement other than, in the case of such Lenders, those applicable to
all Lenders as such. Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Credit Agreement or in taking or not taking action
hereunder.

ARTICLE XI
MISCELLANEOUS

     Section 11.01 Notices and Other Communications; Facsimile Copies.

          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices to the applicable party on
Schedule 11.01; or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other party. All
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the telephone number specified for notices to the
applicable party on Schedule 11.01, or to such other telephone number as shall
be designated by such party in a notice to the other party. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered on a Business Day (and if not delivered on a Business Day, then the
next succeeding Business Day); provided, however, that notices and other
communications to the Administrative Agent and the Issuing Banks pursuant to
Article II shall not be effective until actually received by such Person.

62



--------------------------------------------------------------------------------



 



In no event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

          (b) Effectiveness of Facsimile Documents and Signatures. Credit
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrower and the Lenders. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

          (c) Limited Use of Electronic Mail. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Credit Documents
for execution by the parties thereto, and may not be used for any other purpose,
including Article II notices.

          (d) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender, their Affiliates, and their respective
officers, directors, employees, agents and attorneys-in-fact from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower, except that the
Borrower shall not be obligated to indemnify any Person under the provisions of
this subsection (d) where such losses, costs, expenses and liabilities are the
result of such Person’s willful misconduct or gross negligence. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and the Borrower hereby consents to such
recording.

     Section 11.02 Right of Set-Off.

     In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in
Section 9.02, each Lender, to the extent permitted by law, is authorized at any
time and from time to time, without presentment, demand, protest or other notice
of any kind (all of which rights being hereby expressly waived), to set-off and
to appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by each Lender (including, without
limitation branches, agencies or affiliates of such Lender wherever located) to
or for the credit or the account of the Borrower against obligations and
liabilities of the Borrower to the Lenders hereunder, under the Notes, the other
Credit Documents or otherwise, irrespective of whether the Administrative Agent
or the Lenders shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of such Lender subsequent thereto. The Borrower hereby
agrees that any

63



--------------------------------------------------------------------------------



 



Person purchasing a participation in the Loans and Commitments hereunder
pursuant to Sections 3.09 or 11.03(e) may exercise all rights of set-off with
respect to its Participation Interest as fully as if such Person were a Lender
hereunder.

     Section 11.03 Benefit of Agreement.

          (a) The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Credit Agreement.

          (b) Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in LC Disbursements) at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $15,000,000 and after giving effect to
any such assignment, the assigning Lender shall have Commitments and Loans
outstanding aggregating at least $10,000,000, in each case unless otherwise
agreed by the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower; (ii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Credit Agreement with respect to the Loans or
the Commitment assigned, (iii) any assignment of a Commitment must be approved
by the Administrative Agent, each Issuing Bank and, so long as no Event of
Default has occurred and is continuing, the Borrower (each such consent not to
be unreasonably withheld or delayed), unless the Person that is the proposed
assignee is itself a Lender or an Affiliate of a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible

64



--------------------------------------------------------------------------------



 



Assignee thereunder shall be a party to this Credit Agreement and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 4.01, 4.04, 4.05, and 11.05(b) with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Credit Agreement that does not comply with this subsection shall be treated
for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office
located in Houston, Texas a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans and LC Exposure owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Exposure) owing to it); provided that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.06 that directly affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.01, 4.04 and 4.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 3.08
as

65



--------------------------------------------------------------------------------



 



though it were a Lender, provided such Participant agrees to be subject to
Section 3.09 as though it were a Lender.

          (e) A Participant shall not be entitled to receive any greater payment
under Section 4.01, 4.04 or 4.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 4.01 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 4.01(f) as though it were a Lender.

          (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Credit Agreement (including under
its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Credit Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof. Each party hereto hereby agrees that (A) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Credit Agreement (including its obligations under Sections 4.01, 4.04 and
4.05), (B) no SPC shall be liable for any indemnity or similar payment
obligation under this Credit Agreement for which a Lender would be liable, and
(C) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Credit Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Credit Agreement) that, prior to the date that is one year
and one day after the payment in full of all outstanding commercial paper or
other senior debt of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the Laws of the United
States or any State thereof. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior written consent of the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or guarantee or credit or
liquidity enhancement to such SPC.

66



--------------------------------------------------------------------------------



 



          (h) Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 11.03, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Credit Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Credit Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

     Section 11.04 No Waiver; Remedies Cumulative.

     No failure or delay on the part of the Administrative Agent or any Lender
in exercising any right, power (including, without limitation, any power of
attorney) or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower, the Administrative Agent or any Lender
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Administrative Agent or any Lender would otherwise have. No notice to or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or any Lender to any other or
further action in any circumstances without notice or demand.

     Section 11.05 Attorney Costs, Expenses, Taxes and Indemnification by
Borrower.

          (a) The Borrower agrees (i) to pay or reimburse the Administrative
Agent and the Arranger, subject to agreed limitations, for all reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Credit Agreement and the other
Credit Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable fees
and expenses of legal counsel, and (ii) to pay or reimburse the Administrative
Agent and each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Credit Agreement or the other Credit Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Borrower Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all reasonable fees and
expenses of legal counsel. The foregoing costs and expenses shall include all
search, filing, recording, and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the Arranger and the cost of independent public accountants and other
outside experts retained by the Administrative Agent, the Arranger or any
Lender. Other than costs and expenses payable in connection with the closing of
the transactions contemplated by this Credit Agreement pursuant to
Section 11.05(a) (which shall be payable on the Closing Date unless otherwise
agreed by the Administrative Agent and the Arranger), all

67



--------------------------------------------------------------------------------



 



amounts due under this Section 11.05 shall be payable within ten Business Days
after demand therefor. The agreements in this Section shall survive the
termination of the Commitments and repayment of all other Borrower Obligations.

          (b) Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold harmless each Agent-Related
Person, each Lender, each Issuing Bank and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including the reasonable fees and
expenses of legal counsel) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (i) the execution,
delivery, enforcement, performance or administration of any Credit Document or
any other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (ii) any Commitment, Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
hazardous substances on or from any property currently or formerly owned or
operated by the Borrower, any of its Subsidiaries, or any environmental claim
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements arise from the gross
negligence or willful misconduct of such Indemnitee or constitute a violation of
law or breach in bad faith of such Indemnitee’s obligations under this Credit
Agreement. Neither the Borrower nor any Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Credit Agreement, nor shall the Borrower, any of its
Affiliates or any Indemnitee have any liability for any indirect, punitive,
special, incidental or consequential damages relating to this Credit Agreement
or any other Credit Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date). All amounts
due under this Section 11.05 shall be payable within ten Business Days after
demand therefor. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Borrower Obligations.

     Section 11.06 Amendments, Waivers and Consents.

     Neither this Credit Agreement nor any other Credit Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment,

68



--------------------------------------------------------------------------------



 



change, waiver, discharge or termination is in writing and signed by the
Required Lenders and the Borrower; provided that no such amendment, change,
waiver, discharge or termination shall, without the consent of each Lender
directly affected thereby:

          (a) extend the Maturity Date;

          (b) reduce the rate or extend the time of payment of interest (other
than as a result of waiving the applicability of any post-default increase in
interest rates) on the Loans or fees hereunder;

          (c) reduce or waive the principal amount of any Loan or extend the
time of payment thereof;

          (d) increase or extend the Commitment of a Lender (it being understood
and agreed that a waiver of any Default or Event of Default or a waiver of any
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);

          (e) release the Borrower from its obligations or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under (or in respect of) the Credit Documents;

          (f) amend, modify or waive any provision of this Section 11.06 or
Sections 3.08, 3.09, 9.01(a), 11.02, 11.03 or 11.05; or

          (g) reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders.

     Notwithstanding the above, (i) no provision of Section 3.04(d) may be
amended or modified without the consent of the Administrative Agent, (ii) no
provision of Sections 2.04, 3.04(b) or 3.04(c) may be amended or modified
without the consent of the then Issuing Banks and (iii) no provision of this
Credit Agreement or any other Credit Document that addresses the rights or
obligations of the Administrative Agent (including, without limitation,
Section 10) may be amended or modified without prior written consent of the
Administrative Agent.

     Each Lender understands and agrees that if such Lender is a Defaulting
Lender then, notwithstanding the provisions of this Section 11.06, it shall not
be entitled to vote on any matter requiring the consent of the Required Lenders
or to object to any matter requiring the consent of all the Lenders; provided,
however, that all other benefits and obligations under the Credit Documents
shall apply to such Defaulting Lender.

     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Borrower
Obligations, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code supersede the unanimous consent provisions set forth
herein and (B) the Required Lenders may consent to allow the Borrower to use
cash collateral in the context of a bankruptcy or insolvency proceeding.

69



--------------------------------------------------------------------------------



 



     Section 11.07 Counterparts.

     This Credit Agreement may be executed in any number of counterparts, each
of which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

     Section 11.08 Survival of Indemnification and Representations and
Warranties.

          (a) Survival of Indemnification. All indemnities set forth herein
shall survive the execution and delivery of this Credit Agreement, the making of
the Loans, the repayment of the Loans and the other Borrower Obligations and the
termination of the Commitments hereunder.

          (b) Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Loans, and shall continue in
full force and effect as long as any Loan or any other Borrower Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

     Section 11.09 Governing Law; Venue.

          (a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. Any legal action or proceeding with respect to this Credit Agreement or
any other Credit Document may be brought in the courts of the State of New York,
or of the United States District Court sitting in New York City, New York, and,
by execution and delivery of this Credit Agreement, the Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of such courts. The Borrower further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at the address for notices
pursuant to Section 11.01, such service to become effective 30 days after such
mailing. Nothing herein shall affect the right of the Administrative Agent or
any Lender to serve process in any other manner permitted by law or to commence
legal proceedings or to otherwise proceed against the Borrower in any other
jurisdiction.

          (b) The Borrower hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document in the courts referred to in subsection (a) hereof and
hereby further irrevocably waives and agrees not to plead

70



--------------------------------------------------------------------------------



 



or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.

     Section 11.10 Waiver of Jury Trial; Waiver of Consequential and Punitive
Damages.

     EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. Each of the parties to this Credit
Agreement agrees not to assert any claim against any other party to this Credit
Agreement, any of such party’s Affiliates or any of its directors, officers,
employees, attorneys or agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to any of the transactions contemplated herein.

     Section 11.11 Severability.

     If any provision of any of the Credit Documents is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

     Section 11.12 Further Assurances.

     The Borrower agrees, upon the request of the Administrative Agent, to
promptly take such actions, as reasonably requested, as are necessary to carry
out the intent of this Credit Agreement and the other Credit Documents.

     Section 11.13 Entirety.

     This Credit Agreement together with the other Credit Documents represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

     Section 11.14 Binding Effect; Continuing Agreement.

          (a) This Credit Agreement shall become effective at such time as all
of the conditions set forth in Section 5.01 have been satisfied or waived in the
sole discretion of the Lenders and it shall have been executed by the Borrower,
the Administrative Agent and the Lenders, and thereafter this Credit Agreement
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, the Lenders and their respective successors and assigns.

          (b) This Credit Agreement shall be a continuing agreement and shall
remain in full force and effect until all Loans, LC Disbursements, interest,
fees and other Borrower Obligations have been paid in full and the Commitments
and Letters of Credit have terminated. Upon termination, the Borrower shall have
no further obligations (other than the indemnification provisions that survive)
under the Credit Documents; provided that should any payment, in

71



--------------------------------------------------------------------------------



 



whole or in part, of the Borrower Obligations be rescinded or otherwise required
to be restored or returned by the Lenders, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all amounts required to be
restored or returned and all costs and expenses incurred by the Administrative
Agent and any Lender in connection therewith shall be deemed included as part of
the Borrower Obligations.

     Section 11.15 Confidentiality.

     Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Credit
Agreement; (e) only to the extent necessary in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this Credit
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Credit Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Borrower; (g) with the consent of the Borrower;
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Credit Agreement and
information about this Credit Agreement to market data collectors, similar
service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Credit Agreement, the other Credit Documents, the
Commitments, and the Loans. For the purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
in writing at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

     Section 11.16 Entire Agreement. THIS WRITTEN CREDIT AGREEMENT REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR

72



--------------------------------------------------------------------------------



 



SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

     Section 11.17 USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

[Remainder of Page Intentionally Left Blank]

73



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of the Credit Agreement
to be duly executed and delivered as of the date first above written.

              BAKER HUGHES INCORPORATED
 
       
 
  By:   /s/ Douglas C. Doty
 
       
 
  Name: Douglas C. Doty
 
  Title: V.P. & Treasurer

Signature Page to Credit Agreement

74



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A.,     as Administrative Agent
 
       
 
  By:   /s/ Beth Lawrence
 
       
 
  Name: Beth Lawrence
 
  Title: Managing Director

Signature Page to Credit Agreement

75



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as Co-     Syndication Agent
 
       
 
  By:   /s/ Zewditu Menelik
 
       
 
  Name: Zewditu Menelik
 
  Title: Vice President

Signature Page to Credit Agreement

76



--------------------------------------------------------------------------------



 



              BARCLAYS BANK PLC, as Co-     Syndication Agent
 
       
 
  By:   /s/ Nicholas Bell
 
       
 
  Name: Nicholas Bell
 
  Title: Director

Signature Page to Credit Agreement

77



--------------------------------------------------------------------------------



 



              CITIBANK, N.A., as Co-Syndication     Agent
 
       
 
  By:   /s/ Shirley E. Burrow
 
       
 
  Name: Shirley E. Burrow
 
  Title: Attorney-in-Fact

Signature Page to Credit Agreement

78



--------------------------------------------------------------------------------



 



              THE BANK OF TOKYO-MITSUBISHI,     LTD., HOUSTON AGENCY, as Co-    
Syndication Agent
 
       
 
  By:   /s/ Kelton Glasscock
 
       
 
  Name: Kelton Glasscock
 
  Title: Vice President & Manager

Signature Page to Credit Agreement

79



--------------------------------------------------------------------------------



 



              ABN AMRO BANK N.V., as
Documentation Agent
 
       
 
  By:   /s/ Joshua Wolf
 
            Name: Joshua Wolf     Title: Vice-President
 
       
 
  By:   /s/ Frank Russo
 
            Name: Frank Russo     Title: Director

Signature Page to Credit Agreement

80



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A.,
as Lender
 
       
 
  By:   /s/ Beth Lawrence
 
            Name: Beth Lawrence     Title: Managing Director

Signature Page to Credit Agreement

81



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as Lender
 
       
 
  By:   /s/ Zewditu Menelik
 
            Name: Zewditu Menelik     Title: Vice President

Signature Page to Credit Agreement

82



--------------------------------------------------------------------------------



 



              BARCLAYS BANK PLC, as Lender
 
       
 
  By:   /s/ Nicholas Bell
 
            Name: Nicholas Bell     Title: Director

Signature Page to Credit Agreement

83



--------------------------------------------------------------------------------



 



              CITIBANK, N.A., as Lender
 
       
 
  By:   /s/ Shirley E. Burrow
 
            Name: Shirley E. Burrow     Title: Attorney-in-Fact

Signature Page to Credit Agreement

84



--------------------------------------------------------------------------------



 



              THE BANK OF TOKYO-MITSUBISHI,
LTD., HOUSTON AGENCY, as Lender
 
       
 
  By:   /s/ Donald W. Herrick, Jr
 
            Name: Donald W. Herrick, Jr.     Title: Vice President

Signature Page to Credit Agreement

85



--------------------------------------------------------------------------------



 



              ABN AMRO BANK N.V., as Lender
 
       
 
  By:   /s/ Joshua Wolf
 
            Name: Joshua Wolf     Title: Vice-President
 
       
 
  By:   /s/ Frank Russo
 
            Name: Frank Russo     Title: Director

Signature Page to Credit Agreement

86



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK, as Lender
 
       
 
  By:   /s/ Craig J. Anderson
 
            Name: Craig J. Anderson     Title: Vice President

Signature Page to Credit Agreement

87



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC, as Lender
 
                By:   /s/ Marie A. Haddad          
 
  Name: Marie A. Haddad
 
  Title: Associate Director
          Banking Products
          Services, US
 
                By:   /s/ Doris Mesa          
 
  Name: Doris Mesa
            Associate Director
            Banking Products
            Services, US

Signature Page to Credit Agreement

88



--------------------------------------------------------------------------------



 



              AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED, as Lender
 
       
 
  By:   /s/ Robert Grillo
 
            Name: Robert Grillo     Title: First Vice President

Signature Page to Credit Agreement

89



--------------------------------------------------------------------------------



 



              CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Lender
 
       
 
  By:   /s/ Sarah Wu
 
            Name: Sarah Wu     Title: Director
 
       
 
  By:   /s/ Denise Alvarez
 
            Name: Denise Alvarez     Title: Associate

Signature Page to Credit Agreement

90



--------------------------------------------------------------------------------



 



              FOKUS BANK ASA, as Lender
 
            By: /s/ Morten Bjornsen
 
            Name: Morten Bjornsen     Title: Head of Corporate Banking

Signature Page to Credit Agreement

91



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK, as Lender
 
                By:   /s/ Daniel Twenge          
 
  Name: Daniel Twenge
 
  Title: Vice President
          Morgan Stanley Bank

Signature Page to Credit Agreement

92



--------------------------------------------------------------------------------



 



              THE NORTHERN TRUST COMPANY,
as Lender
 
       
 
  By:   /s/ Kathleen D. Schurr
 
            Name: Kathleen D. Schurr     Title: Vice President

Signature Page to Credit Agreement

93



--------------------------------------------------------------------------------



 



              WILLIAM STREET COMMITMENT     CORPORATION (Recourse only to    
William Street Commitment Corporation),     as a Lender
 
       
 
  By:   /s/ Manda D’Agata
 
            Name: Manda D’Agata     Title: Assistant Vice President

Signature Page to Credit Agreement

94



--------------------------------------------------------------------------------



 



EXHIBIT 2.02

FORM OF
NOTICE OF BORROWING

     
TO:
  JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
   
RE:
  Credit Agreement, dated as of July 7, 2005, among Baker Hughes Incorporated, a
Delaware corporation (the “Borrower”), the Lenders and Agents identified
therein, and JPMorgan Chase Bank, N.A. as Administrative Agent (the
“Administrative Agent”) (as amended or otherwise modified from time to time, the
“Credit Agreement”)
 
   
DATE:
                                          ,                     



 



1.   This Notice of Borrowing is made pursuant to the terms of Section 2.02 of
the Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.   2.   Please be
advised that the Borrower is requesting Loans in the amount of
$                     to be funded on                     , 200___at the
interest rate option set forth in paragraph 3 below.   3.   The interest rate
option applicable to the requested Loans shall be:

             
 
  a.                          the Base Rate
 
           
 
  b.                          the Adjusted Eurodollar Rate for an Interest
Period of:
 
           
 
                               one month
 
                               two months
 
                               three months
 
                               six months



4.   Unless notification to the contrary is received by the Administrative Agent
prior to the date on which funds are to be advanced, as of the date on which
Loans are to be advanced, all representations and warranties contained in the
Credit Agreement and in the other Credit Documents, other than Section 6.08 of
the Credit Agreement, will be true and correct in all material respects.



5.   Unless notification to the contrary is received by the Administrative Agent
prior to the date on which funds are to be advanced, as of the date on which
funds are to be advanced, no Default or Event of Default will have occurred and
be continuing or will be caused by this Notice of Borrowing.

95



--------------------------------------------------------------------------------



 



6.   Subsequent to the funding of the requested Loans, the aggregate amount of
Loans outstanding plus the LC Exposure will be $                     which is
less than or equal to the Committed Amount.

     The Borrower has caused this Notice of Borrowing to be executed and
delivered and the certification and warranties contained herein to be made as of
the date first above written.

              BAKER HUGHES INCORPORATED
 
       
 
  By:    
 
       
 
  Name:
 
  Title:

96



--------------------------------------------------------------------------------



 



EXHIBIT 2.05

FORM OF NOTICE OF CONTINUATION/CONVERSION

     
TO:
  JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
   
RE:
  Credit Agreement, dated as of July 7, 2005, among Baker Hughes Incorporated, a
Delaware corporation (the “Borrower”), the Lenders and Agents identified
therein, and JPMorgan Chase Bank, N.A. as Administrative Agent (the
“Administrative Agent”) (as amended or otherwise modified from time to time, the
“Credit Agreement”)
 
   
DATE:
                                          ,                     



 



1.   This Notice of Continuation/Conversion is made pursuant to the terms of
Section 2.05 of the Credit Agreement. All capitalized terms used herein unless
otherwise defined shall have the meanings set forth in the Credit Agreement.



2.   Please be advised that the Borrower is requesting that the outstanding
Loan, in the amount of $___, currently accruing interest at ___, and scheduled
to mature on ___, be continued or converted at the interest rate option set
forth in paragraph 3 below.



3.   The interest rate option applicable to the continuation or conversion of
the Loan shall be:

             
 
  a.                          the Base Rate
 
           
 
  b.                          the Adjusted Eurodollar Rate for an Interest
Period of:
 
           
 
                               one month
 
                               two months
 
                               three months
 
                               six months

 



--------------------------------------------------------------------------------



 



     The Borrower has caused this Notice of Continuation/Conversion to be
executed and delivered and the certification and warranties contained herein to
be made as of the date first above written.

              BAKER HUGHES INCORPORATED
 
       
 
  By:    
 
       
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.07

FORM OF NOTE

                                        , 20                    

     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the Borrower under that certain Credit Agreement, dated as of
July 7, 2005 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among the Borrower, the Agents and the
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

     This Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of
the date first above written.

              BAKER HUGHES INCORPORATED
 
       
 
  By:    
 
       
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.09

FORM OF
NOTICE OF COMMITTED AMOUNT INCREASE

[Date]

JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attention: ___

Ladies and Gentlemen:

     The undersigned, Baker Hughes Incorporated (the “Borrower”), refers to the
Credit Agreement dated as of July 7, 2005 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”, with terms defined in the
Credit Agreement and not otherwise defined herein being used herein as therein
defined) among the Borrower, and JPMorgan Chase Bank, N.A., as Administrative
Agent, and the Agents and Lenders party thereto. The Borrower hereby notifies
you, pursuant to Section 2.09 of the Credit Agreement, that it hereby requests
that the Committed Amount under the Credit Agreement be increased and the CI
Lenders agree to provide Commitments under the Credit Agreement, and in that
connection sets forth below the information relating to such proposed Committed
Amount as required by Section 2.09(b) of the Credit Agreement:

          (a) the effective date of such increase of the Committed Amount is
___;

          (b) the amount of the requested increase of the Committed Amount is
$___;

          (c) the CI Lenders that have agreed with the Borrower to provide their
respective Commitments, are ___[INSERT NAMES OF THE CI LENDERS]; and

          (d) set forth on Annex I attached hereto is the amount of the
respective Commitments of all Reducing Percentage Lenders and all CI Lenders as
of the effective date of such Committed Amount Increase.

 



--------------------------------------------------------------------------------



 



     Delivery of an executed counterpart of this Notice of Committed Amount
Increase by telecopier shall be effective as delivery of an original executed
counterpart of this Notice of Committed Amount Increase.

              Very truly yours,
 
            BAKER HUGHES INCORPORATED
 
       
 
  By:    
 
       
 
  Name:
 
  Title:

          Approved and Consented to by:    
 
        JPMORGAN CHASE BANK, N.A., as Administrative Agent    
 
       
By:
       
 
       
Name:
   
Title:
   

 



--------------------------------------------------------------------------------



 



ANNEX I
TO
NOTICE OF COMMITTED AMOUNT INCREASE

(as of _________, 20__)

                  Percentage of Lender   Amount of Commitment   Committed Amount
Total:
  [                                                            ]   100.0000000%

 



--------------------------------------------------------------------------------



 



EXHIBIT 7.01(c)

FORM OF OFFICER’S CERTIFICATE

     
TO:
  JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
   
RE:
  Credit Agreement, dated as of July 7, 2005, among Baker Hughes Incorporated, a
Delaware corporation (the “Borrower”), the Lenders and Agents identified
therein, and JPMorgan Chase Bank, N.A. as Administrative Agent (the
“Administrative Agent”) (as amended or otherwise modified from time to time, the
“Credit Agreement”)
 
   
DATE:
                                                              ,
                    



 

     Pursuant to the terms of the Credit Agreement, I, ___, the ___of the
Borrower, hereby certify as follows (all capitalized terms used below shall have
the meanings set forth in the Credit Agreement):

     a. Attached hereto as Schedule 1 are calculations demonstrating compliance
by the Borrower with the financial covenant contained in Section 7.02 of the
Credit Agreement as of the fiscal [quarter] [year] ending ___, ___.

     b. No Default or Event of Default exists under the Credit Agreement as of
the last day of the fiscal [quarter] [year] referenced in paragraph a. above,
except as indicated on a separate page attached hereto, which also sets forth an
explanation of the action taken or proposed to be taken by the Borrower with
respect thereto.

     c. The quarterly/annual financial statements for the fiscal period cited
above, fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries and have been prepared in accordance with GAAP
except to the extent of items that are immaterial in the aggregate and except
that the quarterly financial statements are unaudited and are subject to
year-end adjustments.

     d. The following documents required to be delivered pursuant to
Section 7.01[(a)] [(b)] were filed with the Securities and Exchange Commission:

i. [Form filed] on [Date]

              BAKER HUGHES INCORPORATED
 
       
 
  By:    
 
       
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



Schedule 1
to Officer’s Certificate

Compliance with Financial Covenant

Compliance with Section 7.02 – Funded Indebtedness-to-Capitalization

              A.   Funded Indebtedness of the Borrower and its Subsidiaries  
$                                        
 
            B.   Total Capitalization    
 
           
 
   1.   Net Worth   $                                        
 
           
 
   2.   Funded Indebtedness of the Borrower and its Subsidiaries (Line A)  
$                                        
 
           
 
   3.   Total Capitalization (Line B.1 plus Line B.2)  
$                                        
 
            C.   Ratio of Funded Indebtedness to Total Capitalization (Line A to
Line B.3   to 1.0
 
           

Requirement: Line C shall be less than or equal to .60 to 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 11.03(b)

FORM OF ASSIGNMENT AND ASSUMPTION

     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letters of credit
and guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

         
1.
  Assignor:                                                               
 
       
2.
  Assignee:                                                               
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower:   Baker Hughes Incorporated
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   Credit Agreement, dated as of July 7, 2005, among Baker
Hughes Incorporated, a Delaware corporation (the “Borrower”), the Lenders and
Agents identified therein, and JPMorgan Chase Bank, N.A. as Administrative Agent
(the “Administrative Agent”) (as amended or otherwise modified from time to
time, the “Credit Agreement”)

 

1  Select as applicable.

 



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                                      Aggregate Amount of     Amount of        
            Commitment/Loans for     Commitment/Loans     Percentage Assigned of
          Facility Assigned   all Lenders*     Assigned*     Commitment/Loans  
       
Revolving Facility
  $       $         %          
 
                               
[7. Trade Date:
            ______________________2]                  

Effective Date: ___________, __, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

              ASSIGNOR
    [NAME OF ASSIGNOR]
 
       
 
  By:    
 
       
 
  Name:
 
  Title:
 
            ASSIGNEE
    [NAME OF ASSIGNEE]
 
       
 
  By:    
 
       
 
  Name:
 
  Title:

 

*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.   2  To be
completed if the Assignor and the Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.

 



--------------------------------------------------------------------------------



 



Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

         
By:
       
 
       
Name:
   
Title:
   

Consented to (if applicable):

BAKER HUGHES INCORPORATED

         
By:
       
 
       
Name:
   
Title:
   

 



--------------------------------------------------------------------------------



 



ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

     1. Representations and Warranties.

          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 7.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a “foreign
corporation, partnership or trust” within the meaning of the Code, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 



--------------------------------------------------------------------------------



 



     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



Schedule 1.01(a)

COMMITMENT PERCENTAGES

                  Lender   Pro Rata Percentage     Commitment  
JPMorgan Chase Bank, N.A.
    11.0 %   $ 55,000,000  
Bank of America, N.A.
    9.0 %   $ 45,000,000  
Barclays Bank PLC
    9.0 %   $ 45,000,000  
Citibank, N.A.
    9.0 %   $ 45,000,000  
ABN AMRO Bank, N.V.
    9.0 %   $ 45,000,000  
The Bank of Tokyo-Mitsubishi, Ltd., Houston Agency
    9.0 %   $ 45,000,000  
The Bank of New York
    7.0 %   $ 35,000,000  
UBS Loan Finance LLC
    7.0 %   $ 35,000,000  
Australia and New Zealand Banking Group Limited
    5.0 %   $ 25,000,000  
Credit Suisse, Cayman Islands Branch
    5.0 %   $ 25,000,000  
Fokus Bank ASA
    5.0 %   $ 25,000,000  
Morgan Stanley Bank
    5.0 %   $ 25,000,000  
The Northern Trust Company
    5.0 %   $ 25,000,000  
William Street Commitment Corporation
    5.0 %   $ 25,000,000  
 
               
Total:
    100 %   $ 500,000,000.00  

 



--------------------------------------------------------------------------------



 



Schedule 1.01(b)

EXISTING CREDIT AGREEMENT

Credit Agreement dated as of July 7, 2003, among Baker Hughes Incorporated, the
financial institutions from time to time parties thereto, and Bank of America,
N.A., as Administrative Agent.

 



--------------------------------------------------------------------------------



 



Schedule 1.01(c)

SIGNIFICANT SUBSIDIARIES

 
Western Atlas Inc.
 
Western Research Holdings, Inc.
 
Western Atlas International, Inc.
 
Baker Hughes International Branches, Inc.
 
Baker Hughes Oilfield Operations, Inc.
 
Wm. S. Barnickel & Company
 
Baker Petrolite Corporation
 
Baker Hughes EHHC, Inc.
 
Baker Hughes GmbH
 
Baker Hughes Limited
 
Baker Hughes Norge A/S
 
Baker Hughes Canada Company
 
Baker Hughes EHO Ltd.

 



--------------------------------------------------------------------------------



 



Schedule 8.06

SUBSIDIARY INDEBTEDNESS

As of March 31, 2005.
($000s)

          Legal Entity   Amount  
Western Atlas, Inc.
    147,454  
Baker Hughes INTEQ GmbH
    68  
Baker Nigeria Limited
    442  
Luna Energy LLC
    14  
Baker Hughes Canada Company
    16,008  
Baker Hughes Denmark Aps
    503  
Baker Hughes S.R.L.
    4,744  
Baker Hughes EHO Ltd.
    1,349  
Baker Eastern S.A.
    520  
Baker Hughes Singapore Pte.
    290  
Baker Hughes GmbH — Swiss Branch
    1,386  
Baker Hughes de Colombia Ltd.
    170    
 
     
 
    172,948  

 



--------------------------------------------------------------------------------



 



Schedule 11.01

NOTICE INFORMATION

     
Borrower:
   
 
   
BAKER HUGHES INCORPORATED
   
 
   
Baker Hughes Incorporated
   
3900 Essex Lane, Suite 1200
   
Houston, TX 77027-5177
   
Attn: Douglas C. Doty, Vice President & Treasurer
   
 
   
Telephone: 713-439-8822
   
Facsimile: 713-439-8678
   
Email: dougc.doty@bakerhughes.com
   
 
   
Lender:
   
 
   
Credit Contact
  Administrative Contact
 
   
JPMORGAN CHASE BANK, N.A.
   
 
   
JPMorgan Chase Bank, N.A.
  JPMorgan Chase Bank, N.A.
600 Travis Street, 20th Floor
  1111 Fannin
Houston, TX 77002
  Houston, TX 77002
Attn: Beth Lawrence
  Attn: Sylvia Gutierrez
 
   
Telephone: 713-216-5968
  Telephone: 713-750-2510
Facsimile: 713-216-8870
  Facsimile: 713-427-6307
Email: Beth.Lawrence@jpmorgan.com
  Email: Sylvia.Gutierrez@jpmorgan.com
 
   
CITIBANK, N.A.
   
 
   
Citicorp North America, Inc.
  Citigroup
333 Clay Street, Suite 3700, Suite 3700
  One Penn’s Way
Houston, TX 77002
  New Castle, DE 19720
Attn: James F. Reilly
  Attn: Dennis Banfield
 
   
Telephone: 713-654-2912
  Telephone: 302-894-6109
Facsimile: 713-654-2849
  Facsimile: 212-994-0847
Email: james.f.reilly@citigroup.com
  Email: dennis.l.banfield@citigroup.com

 



--------------------------------------------------------------------------------



 



     
BANK OF AMERICA, N.A.
   
 
   
Bank of America, N.A.
  Bank of America, N.A.
700 Louisiana Street
  901 Main Street
Houston, Texas 77002-2700
  Dallas, Texas 75202-3714
Attn: Zedwitu Menelik
  Attn: Karen Dumond
 
   
Telephone: 713-247-7238
  Telephone: 214-209-0539
Facsimile: 713-247-7286
  Facsimile: 214-290-9445
Email: zewditu.menelik@bankofamerica.com
  Email: Karen.s.dumond@bankofamerica.com
 
   
BARCLAYS BANK PLC
   
 
   
Barclays Bank Capital
  Barclays Capital Services LLC
200 Park Avenue, 4th Floor
  200 Cedar Knolls Road
New York, NY 10166
  Whippany, NY 07981
Attn: Nicholas Bell
  Attn: Jonathan Cohen
 
   
Telephone: 212-412-4029
  Telephone: 973-576-3544
Facsimile: 212-412-7600
  Facsimile: 973-576-3014
Email: Nicholas.bell@barcap.com
  Email: jonathan.cohen@barcap.com
 
   
THE BANK OF TOKYO-MITSUBISHI, LTD., HOUSTON AGENCY
   
 
  The Bank of Tokyo-Mitsubishi, Ltd., Houston Agency
The Bank of Tokyo-Mitsubishi, Ltd., Houston Agency
  34 Exchange Place
1100 Louisiana, Suite 2800
  Info Svc Plaza III
Houston, TX 77002
  Jersey City, NJ 07302
Attn: Giovanny Pieternelle
  Attn: Jimmy Yu or Maria DeJesus
 
   
Telephone: 713-655-3150
  Telephone: 201-413-8566/8571
Facsimile: 713-658-0116
  Facsimile: 201-521-2338

2



--------------------------------------------------------------------------------



 



     
ABN AMRO BANK N.V.
   
 
   
ABN AMRO Bank N.V.
  ABN AMRO Bank N.V.
208 South LaSalle Street, Suite 1500
  208 South LaSalle Street, Suite 1500
Chicago, IL 60604-1003
  Chicago, IL 60604-1003
Attn: Credit Administration
  Attn: Credit Administration
 
   
Facsimile: 312-992-5111
  Facsimile: 312-992-5111
Email: melanie.dziobas@abnamro.com
  Email: melanie.dziobas@abnamro.com  
 
  ABN AMRO Bank N.V. 4400 Post Oak Parkway, Suite 1500 Houston, TX 77027 Attn:
Quandra Kelley
 
   
 
  Telephone: 832-681-7137
 
  Facsimile: 832-681-7141
 
  Email: quandra.kelley@abnamro.com

     
THE BANK OF NEW YORK
   
 
   
The Bank of New York
  The Bank of New York
1 Wall Street, 19th Floor
  1 Wall Street, 19th Floor
New York, NY 10286
  New York, NY 10286
Attn: Craig Anderson
  Attn: Frank Su
 
   
Telephone: 212-635-7547
  Telephone: 212-635-7532
Facsimile: 212-635-7926
  Facsimile: 212-635-7552
Email: CJAnderson@bankofny.com
  Email:
 
   
UBS LOAN FINANCE LLC
   
 
   
UBS AG, Stamford Branch
  UBS AG, Stamford Branch
677 Washington Boulevard
  677 Washington Boulevard
Stamford, CT 06901
  Stamford, CT 06901
Attn: Wilfred Saint
  Attn: Anthony Finocchi
 
   
Telephone: 203-719-4330
  Telephone: 203-719-3377
Facsimile: 203-719-3888
  Facsimile: 203-719-3888
email: Wilfred.saint@ubs.com
  email: Anthony.finocchi@ubs.com
 
   
AUSTRALIA AND NEW ZEALAND BANKING GROUP
LIMITED
   
 
   
ANZ Investment Bank
  ANZ Investment Bank
1177 Avenue of the Americas
  1177 Avenue of the Americas
New York, NY 10036
  New York, NY 10036
Attn: Joel Kaplan
  Attn: Doreen Klingenbeck
 
   
Telephone: 212-801-9894
  Telephone: 212-801-9894
Facsimile: 212-536-9294
  Facsimile: 212-536-9294
Email: kaplanj1@anz.com
  Email: Dklingen@anz.com

3



--------------------------------------------------------------------------------



 



     
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
   
 
   
Credit Suisse, Cayman Islands Branch
  Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
  One Madison Avenue
New York, NY 10010
  New York, NY 10010
Attn: Sarah Wu
  Attn: Ed Markowski
Telephone: 212-325-5813
  Telephone: 212-538-3380
Facsimile: 212-743-2042
  Facsimile: 212-538-6851
Email: sarah.wu@csfb.com
  Email: edward.markowski@csfb.com
 
   
FOKUS BANK ASA
   
 
   
Fokus Bank ASA
  Fokus Bank ASA
P.O. Box 209
  NO-7466 Trondheim
NO-4001 Stavanger
  Norway
Attn: Svein Terje Hoyland
  Attn: Maria Reguilon Aune
 
   
Telephone: + 47 51 83 50 36
  Telephone: + 47 72 90 74 12
Facsimile: + 47 51 53 63 22
  Facsimile: + 47 72 90 78 05
Email: svein.t.hoiland@fokus.no
  Email: maria.reguilon.aune@fokus.no
 
   
MORGAN STANLEY BANK
   
 
   
Morgan Stanley Bank
   
1633 Broadway, 25th Floor
  Morgan Stanley Bank
New York, NY 10019
  Attn: Larry Benison / Adam Hoffman
Attn: Erma Dell’Aquila
   
 
  Telephone: 212-537-1439 / 1366
Telephone: 212-537-1532
  Facsimile: 212-537-1867 / 1866
Facsimile: 212-537-1867
  Email: larry.benison@morganstanley.com;
Email: erma.dell’acquila@morganstanley.com
  adam.hoffman@morganstanley.com
 
   
THE NORTHERN TRUST COMPANY
   
 
   
The Northern Trust Company
  The Northern Trust Company
50 South LaSalle Street
  801 South Canal Street
Chicago, IL 60675
  Chicago, IL 60607
Attn: Craig Smith
  Attn: Kathy Hoff
 
   
Telephone: 312-444-4575
  Telephone: 312-444-4747
Facsimile: 312-444-5055
  Facsimile: 312-444-3502
Email: cls7@ntrs.com
  Email: ksh1@ntrs.com
 
   
WILLIAM STREET COMMITMENT CORPORATION
   
 
   
William Street Commitment Corporation
  William Street Commitment Corporation
30 Hudson Street, 17th Floor
  30 Hudson Street, 17th Floor
Jersey City, NJ 07302
  Jersey City, NJ 07302
Attn: Philip Green
  Attn: Pedro Ramirez
 
   
Telephone: 212-357-7575
  Telephone: 917-343-8319
Facsimile: 212-357-4597 / 212-428-1022
  Facsimile: 212-428-1243
Email: Philip.f.green@gs.com
  Email: pedro.Ramirez@gs.com

4